 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 1 of 85

 

 

 

re oO | . - py RbCE ved
—_ - UNITED STATES DISTRICT court 2020007 14 Ans go

SOUTHERN DISTRICT OF NEW YORK

_ ALEXANDER WILLIAMS JR

 

PLAINTIFF(S)~ = = =—=NO.._:20-CIV-0516 a
a" _. (10 _ BE FILED OUT "BY CLERK) _
| 42 U.$.C. §-1983 —

~AGAINST- | |
YORK, ADW ELYN RIVERA COMPLAINT (PRISONER).

 

THE CITY OF NEW

_ ‘SHETLD NO.576, CAPTIN. JOHN HERNANDEZ
_ 'SHETLD NO. 1806, DR. DEBRA MAYERS, [RA
GORNISH, TERESA CUADRA, HESTER MOULTON,

 

 

1 3 ) ; - DO YOU WANT A TRIAL JURY?

ESSTE FLORES-CLEMETE, JUSTIN WILSON, . YES [] No
LAURA HUNT, CAROLYN DICKIE, CORRECTIONAL oe 3
HEALTH § oe i

ALTH SERVICES DEFENDANTVS) _. AMENDMENT VERSION |

 

Ie: LEGAL BASIS FOR CLAIM: , ae
State below the federal legal basis for claim, if known, this form is designed
primarily for prisoners challenging. the constitutionality of their conditions
of confinement; Those claims are often brought under U.S.C. §1983 (against
state, county, or municipal defendants or in a "BIVENS" action (against
federal defendants). | _ a

Bd : VIOLATION OF MY FEDERAL CONSTITUTIONAL RIGHTS
C] _ OTHER: | :
iI. PLAINTIFF INFORMATION

Each pkaintiff must provide the following information. Attach extra pages
if necessary. os

 

 

 

 

FIRST NAME ~__ MEDDLE INITIAL Last -NaNE

 

Prisoner. Id? ( If you have previosuly been in another. agency's custody,
Please specify each agency and the ID number [such as your. din or. NYSID]. -
under which you were held ) Ce . -

‘MANHATTAN DETENTION COMPLEX
- CURRENT PLACE OF DETENTION
 

 

Case 1:20-cv-00516-MKV Document 29 / Filed 10/14/20 Page 2 of 85

. 125 WHITE STREET
Institutional address

NEW YORK. : NEW YORK | 40013

 

“E0UNTY, GITY _ State - Se Zip Code
III. © PRISONER STATUS:

Indicate below whether you are a prisoner or other confined person: |

 

BM —_ Pretrial detainee

[J / Givilly Committed detainee

CJ ae Immigration detainee a
‘aoe a Convicted and Sentence prisoner
(] _. Other: | | |

IV. -DEFENDANT(S) INFORMATION: . ; i.

To the best of your ability, provide the following information for each.
defendant. If the correct information is not provided, it could delay or.
prevent service of the complaint on defendant(s). Make sure that the defendant
listed below are identical to those listed in the caption. Attach additional

pages as necessary,

DEFENDANT 2:_____—‘The City Of New York ee |
FIRST NAME LAST NAME : _. SHEILD
City Of New York : - .
U °

         
  

INFORMATION

 

100 CHURCH STREET _.
CURRENT WORK ADDRESS

NEW YORK a NEW YORK SS~*~*é~<“C~*~S~*«aLT

 

 

 

 

 

‘COUNTY, CITY STATE -  2TP CODE
DEFENDANT 2:ELYN ______ RIVERA 7 576 -
— . FERST NAME _-. ‘LAST NAME" ———————SSHRETLD FF

ASSISTANT. DEPUTY WARDEN gt
CURRENT JOB TITLE ( OR OTHER IDENTIFYING

we =A — Meteopalthan > que.
a CURRENT WORK ADDRESS oo

 
 

 

INFORMATION

   

 

 

QUEENS | ONY 11.3749
COUNTY, CITY "STATE ZIP CODE
 

 

Case 1:20-cv-00516- MKV Document 29 Filed 10/14/20 Page 30f85 ~

 

DEFENDANT : 3: JOHN _ __. HERNANDEZ —__ 1806
FIRST NAME LAST NAME ___SHETEDE

SERCURITY CAPTIN _ . —_
CURREN OB TITLE ( OR OTHER IDENTIFYING INFORMATION
125 WHITE STREET ;

CURRENT WORK ADDRESS = - oe
NEW YORK NY _ _ _ 10013

 

 

 

 

COUNTY, CITY STATE "__‘&IP cope
DEFENDANT 4: DEBRA : MAYERS oe
FIRST: NAME 7 ~~ LAST NAME “SHETED #

FACILITY DOCTOR .
CURRENT JOB TITLE
125 WHITE STREET

     

OR OTHER IDENTIFYING INFORMATION

 

 

 

 

RRENT WORK. ADDRESS —
@ NEW YORK __ | yy: 10013,
‘COUNTY, CITY STATE. IP CODE
DEFENDANT 5:IRA So _ GORNISH en . So
FIRST ANNE “LAST NAME SHEILD

FACILITY DOCTOR

CURRENT JOB TITLE - OR OTHE! IDENTIFY NG INFOR? TION
125 WHITE STREET
CURRENT WORK’. ‘ADDRESS oo,

NEW YORK: __- __NY_ 10013

 

 

 

| COUNTY, CITY ~ STATE - SEP CODE
DEFENDNAT 6: TERESA - a  GUADRA a 7 :
FIRST NAME ; LAST NAME SHEILD#_

DOCTOR FOR. FACILITY
CURRENT WORK TITLE
125 WHITE STREET

CURRENT WORK ADDRESS

     

DENTIFYING INFORWATT N

 

 

 

 

NEW YORK. NY oe 10013
| COUNTY, CITRY —_ STATE __2YP CODE
DEFENDANT 7:HESTER — MOULTON -
. NM as LAST RARE SHEED

FACILITY DOCTOR
CURRENT JOB TITLE ¢ OR OTHER’ IDENTIFYING INFORMATION a

125 WHITE STREET
CURRENT WORK ADDRESS —

NEW. YORK. .. . NEW YORK . 10013

 

 

 

 

 

COUNTY, CITY — STATE ~ IP CODE
DEFENDANT SBESSIE KKBREX __FLORES-CLEMENTE.__ , |
FIRST ANME LAST. NAME ——_ ~ SHETLD

FACILETY DOCTOR

CURRENT JOB TITLE (OR OTHER IDENTIFYING INFORMATION )
125 WHITE STREET __ |
WORK. ADDRESS _ _

‘NEW YORK | _ | NY 10013

 

 

COUNTY, CITY” STATE arene

 
. DEFENDANT 9: JUSTIN | _s HIELSON -
- _ FIRST NAME_ LAST NAME NAME SHETED

COUNTY, CITY Co STATE ZIP CODE _
DEFENDANT ‘QL:_CAROLYN, DICKIE.
FIRST NAME } LAST NAME Z SHEILD #¢

_ Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page. 4 of 85.

 

 

FACILITY, DOCTOR

 

CURRENT JOB TITLE C OR OTHER IDENTIFYING INFORMATION ,

125 WHIOE STREET

 

‘CURRENT WORK ADDRESS oo _ —_

 

 

 

NEW YORK - | _ NY 10013
COUNTY, CITY STATE 2 P CODE
DEFENDANT 10: LAURA Tt |.
FIRST NAME ~~ LAST WANE } SHEILD#

FACILITY DOCTOR

 
   

125 WHITE STREET

 

CURRENT WORK ADDRESS oo
‘NEW YORK. __ NY _ 10013

 

 

 

 

FACILITY DOCTOR —,

RR , € OR R IDENTIFING INFORMATION )
125 WHITE STREET.
CURRENT WORK ADDRESS 7 : _
NEW YORK: _ NY. 10013
COUNTY, CITY - STATE ' ZIP GODE

 

 

DEFENDANT 12: - CORRECTIONAL HEALTH SERVICES|

Ve:

FIRST NAME LAST WAME SHEILD #
MEDICAL DEPT AT JAIL

 

__NEW YORK > | ONY “10013
COUNTY, CITY” - STATE ZIP CODE

 

STATEMENT Or CLAIM:

PLACES OF OCCURRENCE: MANHATTAN DETENTION COMPLEX
DATE(S) OF. OCCURRENCE: ‘APRIL 2019, - DEC 2019

FACTS:

State here briefly the facts that support your case. Describe what happen,
how you were harmed, and how each defendant was personally involved in
the alleged wrongful action. Attach additional pages as nescessary.

 

_, CURRENT JOB TITLE C OR OTHER IDENTIFYING INFORMATION ) — |
125 WORTH STREET . _ _

- CURRENT WORK ADDRESS
 

 

Case 1:20-cv-0034¢-Wiek, Pogysierns 2? Faleddes14/20 Page 5 of 85

I. The olaintiff was transferred ta the Mnaaattan Netention Camplex

on Jan 19% 2016 Fram The Ihrooklyn deatntion Center.

2. ducring the First three months ar so anykime baat be requested
sink call be was taken ont of his sell which was cell (7) op housing mit
Mort and taken toa fia Freiase roam on the aiath floor to be exanine and
nave his vitels taken while he explein toa the doctor at the kime what nis
mediaat complaint may rave been.

3. Qn or about Apeil 22? 2019 to hetween the time of 5:30 am anu

17:00 noon the plaintifl raqnested sick eall wihtile the doctor “CAROLYN
DICKIE was on the unit inquiring who needed to be seen. hen the plaintiff
informed tae doctor that te needed sic' call instead of faking him ta the
triage room right outside of vis Aousing unit; doctor DICKIE opted to diacues
with the plaintifl bis medical commlaint while soine over His charkh an

the prasenbe of the enrrectioanl officer escorh tiat vas with her, the
officer that vas working the housing unit and all tae ather ioiateas that
were on their doors listenins auaifting to request medical attention.

4. Gn May ?5 701% between the hours of &@:39 am and 12:00 nooo tye
plaintiff requested to he sean by medicvla durring sick call rounda. A

doctor LAURA HUNT was the doctor that day and ones fhe plaintiff informed

her that he neded to he sean my medinals she douned bis chact up and besean

to discuss the issnes thak oe hias in reesraris toe the medical attention thak

le was, requeshings; she informed the plaintifFh that she world presarite

medication For 4is on-soing mediaal assue andl discussion toal took place
infornt of the escorting correctionla officer thak she was wih and the
houcénag untk offices as valk oes the other inmates toat were awaiting sick

sall also.

5. Sa May 26 2019 between the fours of 8:30 am and 12:90 noon
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 6 of 85

doctor JUSTIN WILSON Was conducting sick call on housing watt 9 nerth

and oviaen he gork ta cell 7 Ene plainrif fF requested to be seen and the olnainkifeé

1
:

then attemptd to stop the doctor when se beran to diacuss Fae olotani re

 

merical sistary in resrads to tan complaint knak ae was making on that

day: the daskar informed the plaintiff. that he would prascihe medical

vs to

hur that the btredhes room vas locked and that they didnt have the Iria

he able ta examine hin. he doctor atated atl of this while still sneaking

about fhe plaintiff medical history in front of the other inmates that

wero awaihing to asl For sick call and the sorectionnl officer taei was
scork i ag hii as well os the iousine unit coreeastional of fieor an thar

day...

5 Qn June 25 2019 doctor BESSIE FLORES-CLEMFNTR was on tne housine

Imikt avroune the hours of 220 am and 12:00 noon doing sick call For the

miit thak toe plaintiff vas soused in. Whea the plainkiff asked why tant

1e peins examine in

i)

to his medicals complaint and why vas hodis madical

iD
59
3
2
‘A

history heing read ont aloud instead of teting lininto the Eriage roan

where Aa vas getting exantacd hefore, toe docber told rhe plaintiff fat

ne was making thines difficult and taat she didnk kaye ko even cane upstaics

to affard them, ‘neaning the plaintiffand all the inmates in his housing

miit, sick caals tae plaintiff explained that be was tn pain and tne dosatar

hedefly can down the plainttiif history for the issue that ne was complaining

about and informed hin trat.she would would 2

wag not spoten in Front of the sorrecttional officer that. eseacted ber fret

Qa

it was in the peesenen where the inmates on the wait heard what tae plaiabift
issue was and the housing unit ofieer on that sy.
7. Gn July Ind 2019 doctoe TRA GORNISH entered rie umik arounad

230 am and 12:00 noon toa conduck sink nall. Woen he sot bo Fhe olatotiff

cell be stated that he clidnt meet to read the madiaal histeary out and

rhat he knew that the nalintif€® isue was and that be would oresethe medt cation

rescitha medieanakion, BFois conversati
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 7 of 85

to addeess His issue. Phe plaintiff asked to he examinad and havea his vitals
taken heeause he cidnt Feel top well and the dontor told sim ta drink

mote walec and co excarstes and walker of Ff to Eve next tiamate.

a Qn July Sel FOLS dackor HESTER MOULTON conducted sick call rounds
in housing mit 8 nocth and when sia stepped mp to the plainkilt éell 7

she attempked to a9 over the medical history in a lower tane and was not
scuessfil hecause onee she wan gone the inmate in 12 cell aksard the plaintict
if Ne was so1Ag For Font surcsey cause Av Acard khe dactor easy that the

obtaintifl cain was an-esoing issue For years now; bie diseusaton helweean

rato oof the inamtes tn the

 

Bone plaintifr ani the dontar took place in esr 4
hosuins unit as vell ss the escorting eorrectional oofeer smd tne housdiag
Unit officer.

9, On july 12th 2019) the slainkiff bad oa mantabk aeakta doctor
whett alia waile he vas din bis cell a danteor GARRIELIA SANDOVAL wal'red
up to Fhe plointilf cell anil spoked with the plaintiff in cegards to his

wantal bealkh mather while in ear shok of the Sonsin

2 unit cerrectional
officer and the tnamtes an hosing unik.
LO. On July 2964 2019 around 8:20 am = 123590 nono woile conducting

sick call of hosrtne unit 9 north doctopr TERESA CAUDRA approched the plaintifeé
when ne called her over to his cell door fo explained thak ne needed fo
he exanine in. reerads to Feeling sain and feeling siek., Tha dactor while

.

in en shot of the housing area offcier, the escorting officer and other

inantes an the hbosing unit briefly went over the plaintiff's madical history

and exptained that the only thing she could cdo vas pesncibe bana macicakion
for his situation.

ii. On July 30 2019 when doctor TRA CORNISH CAMP Fo the plaintiff's
housing anit for sick call around %:20 am - 17300 aoon, wien he got

to the plaintiff sell door ye was ¢

no

lready saying I already know you are

in pain for your foot | an nok going to examine you bub [ will document
 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 8 of 85

it anid arder you some pain killers; whan the plaintiff voteced tuahk he was

Lecussine sis modieat matter ant loud when

uncomfortable with him always c
he canes to tia unit the deotor tald him “HOT TO COMM TO JATL™, all while
in eae shot of the housing mnnit officer, tne esnorting torrectional orfcier

nea owell 9s tne inmates in the houstos woe.

1?

On Anaust 14 2018 aroun? 8°20 am = 192390 noon doctor TRA GORNISH

approached the plainkiff cell when he called aim over to request sick call,

refore a was aeac the plaintiff cell he hesan ta go over the plaintif—'s

4
1

merlinal enact tsar fhe alyveys fas and stated “T RsoW THAT POPE YOu TM ro

Bh SerH, he then explained paat the plaintiff's poin is due to foot danfornmitie
and he may ned surgey done. Tis conversation / complaint’ sick call request
took place while in eac shot of the aenrrectional afficer that escark ft
doaters when doing sic eal] rovnds, the housing unit coprectional of Friars

and inuates in toe housine wok.

a, On August 20 2019 when the dantor “NAME UNKNOWN"  condantad

sick call rounds in the platntiff's housing unit. Whne the doctor got iofroenk
of fae olainkiff® door be also beean to onenly dicuss tne plaintiff mecical
chart in ear shot of the escorting offeier, the housing unit offieer and
inmakes in the nouning unit around $:30 am - 12:90 n@oa. ‘the plaintife
expressed to the doctor his medical complaint and also explaiped that ve

vas uncamFortahle with toe may tnok medical was heins of fared when he

kringe reom was ten Feet away From the housing onit.

14, fin September £2 20TY eround 8:30 am - 12:00 noon contor IRA GORNISH
conduckad sick eall counds on houning unit G9 north and agatoa when he appraodhed

the platnkiff'’s cell it seem as LF his votee got louder as he expleinel

to the platarif€ taak he seened ta always be sick For one reason or angather;

when Ehbe plaintiif requsted Ehak is vikale he taken ane he he examined
|

the dactar said you will he fine and that be would order him something

and mover on Eo tne next inmate requesting medical care.
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 9 of 85

15. Lin Seotembor 24 2019 dortor DEBRA MAYERS conducted sia anil

ronnes in housing unit 9 north around &:30 am-= 12:09 noon and when she

got bo the plaintiff's cell whiea is cell 7, she began to read the olainttfe&s
madicla renors from his chart phat saa had in her hance, When the plaintiff
expleined baahk ne was in pain and needed hte vital takea shea responded

kg

to niin infoemine Aim Brat she didnk have the keya to tae triase room tut

ins
wu
woole note his medinral aomplaint., When she read his medical ehark to him

LE was in ear shof af the inmates on the noviane unit, the offrier thal

was escerting her and fhe nansing watt affieer alsa.

14, ‘EXHIBIT -A is the erievance that the plaintiff filed in reorads
to the manner in waich ‘is madical information was boing exspoed as wall.

an tne fack that he was heating denied the riehnt to speak privately and

he examined when vcecuestine sick call.

INADEQUATE MEDICAL TREATMENT / MAPRACTICE FACTORS
7. Qo Fe £5 2019 the platntifl was seen hy doctor EDITH OGBENNA
durring the sick call and ne complataed of stamach pain. The plaiunkife

informed the doctor that he nad heen having this pain for two 9x weeks

prior to tae medical vistkh tuat cay. The plaintiff

“

was exaumened tio thea
trioge room and infommed that the pata le was experincing was caalled
MPIGASTRIC PATM SEE EXHIBIT - B. Une plaintiff was arescrihed Omearnzole

Capsile delayed celesse, 20 me, total dose: 20 me, orally, deily, 20 days.

13. (mn feb 2? 2019 the plaintiff was seen for a Follow Wp of his
ceonplaint For sick call made on Feb 15 2019 by 9a dontor BESSIE FLORES-CLEMENTE
were he explainad tneak tue medication he was g@ivenw was not working:
for Ene pain taak ‘eo wan Feellag and ae was tole Ehak the medication

wollle) ead om Maren 17 2919 ancl to pive it the opportunity to work. SEE

EXHIBIT - C.
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 10 of 85
1 Qn Mareh 2? 2019 the plaintiff was seen hy dattor GLORIA ITNHENACHO

dugcing the housing unit sink call where va canplained shout ARDOMTAAL

PALM; vomiting. Vhoe plaintif€£ was traken to the feiage reom and exanined

wate axplaining thar nis stoaneh was berving, that oo was constaly experiensing

the feeline of nausea and vonitine any solid food bit he eat, Toe doctor

led Santee 300ne PO SWAT anc tale the nlainkiff— thak miving Corwarc

 

prescd
hea vould he reciving Zantac tablet, £50 me total dase 2 bans, orally, shat.
and that instead of Ehe 20 me of Omeprazole ne would he caised koa 4o ime

of Omeprazole orally daily for 30 days. SEE EXHIRIT -D.

ao, Qn March 7 2019 durrine the sick call procedure on G north the
phaintiff was seen by doctor BESSIE FLORES-CLEMENTF for 4a second Etine where
he arin conplained koak tne medication he was taking was not nelning vis
pain. This time the plaintif® was informed that the Feeling that he vas
experineing was actually haerthurnand at tsat moint he was informed tak
Neo vwotld be raking 4antac 15% me tuhca 2x a day For 320 days. The plaintiff

was also informed that on March ?2 2019 he wae sheeduled to have an annual

paysical were his stomach pain would be further aseasead. SEE EXHTIRIT -

6

E.
@1. On Maced 12 2019 the mlainkiff was seen clirring sick esll hy
doctor TRA GORNTSH. This cate he was exmained in the traige room and after

the exsminiattion was told hy the doctor that be waa suffering from @ERD

 

(CASTRO-RSPOPHACEAL @RPLUX DISPASE)Y ans that it wan normal ane that there
was nothing thar could he done about the mather other then ther plaintiéf
continuation of ZAMTAC. SEE EXHIBIT - F.

a7, fm Macsh 23rd 9990 the plainkiff was seen and examined ak the
Facility elinie for en annual physical and clearad with having no medical

issues. The matter of his constant stomach pain was never addressed any

Fortier.
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 11 of 85

oo, fin dea 25 9019 the plaintiff complained OF hayvines serye stoamch
nadns wile being locked inside of hia cell. A medical arlergensy was called
pam the plainkif® was geen hy a coetor SPITZ at koa facility clinic ares
euhtcle annber 2, Thea dactor gave bie plaintiff TYLENOL and informad bin
thal there wasnt acy more that he could da for cin ane that agyhe it

was From something that ne eat,

on. As koe plaintiff was being escorted back to his housing unit

hy GO STHOMN JE, as he entered the housing anit the plaintifF sollanse and

£

wa

Eoted.. An medical enecgeney was called and the olaiutife wan awalken
by medical stat? using tie anioia stiak by dis nase,

PA, Toe olatnéif€ vas amain token to the Facility clinie area this

a

hime ne was placed in ecubicle aumbar 2 ard told te stay there for a few

houra for ohservatianal purposes before being returned fo his cell Laker

on Ehak nteht.

25. fn Bec 20 POLO the mlaintiff white leaked in Ais cell beean te
axperiense shoohing pata, vomiting and lost af breath to tie noink were

a omecdiodl smerceany vas called,
ay. Uoon arctiyvine to his the tte the plaintiff was carried our of

bis call by GM HARRISON and placad in a necical oarney, As soan as fe

gain his breath he heeen to vouit sein iva projentile Fashion, AFrer vomiting
ne woos placed on the oxysen tadqk bo ensure that he was reciving air and

was taxen dowan to the fFesility mecical cliniea area and placed in cubicle
uunber 2 while the doactar contashed EMS so that the plaintiff conld fe
transported Eo an out-side nospital.

27, In review of EXHIBIT - G you will find the mecdiaal records

of the slaiatif€'s from the trip taken that night ta vew York Preahyterton

bosaital, After multiple examingtion th was Learned that the nlainrifé
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 12 of 85

.

had numerous eatlstones as falloved: (1) in the sige of heine 4.0 en

(2)

aK
one oF heias in the size of 2.7 ams (3) and one of heine in tae ise

oF 2,9 an. Vhe plaintité had hiltary cduetal wlilatation aad bis sribomiual

=“

wotl  eontainer a fernta,

28. Pha pdeiokiff was admitted ant seen nimeroud times hy the hasnitral

nursery teen and informed thet his sallbhadder neelad to he rerinved cureieally

sae

unfortuntiabely the gvallidaddar ees: taftared ane iafecked anc

 

ouWe kt
bnab he worle aed Fo sety For a davoor fire healer as to iv fPeids ancl
Ankietodhias Fo sea if tre infeetion and inflamakion would leave so that
the surczery could samanence.

oe APrer Pwo clays: br wee reloaced iaeate to tie featlity and oressthed

Aneenkin For tua veels 2x 14 days until the infertion and inflenation leaftr

aud boen he would be sheedulet For surpey to renove sis gallbladder. Vie

niaintiff was placed on a Low Fat diet alsa., dua to veing diagnared wikh

navins ACUTE CHOLECYSTITS AND A HFRNTA.

PLAINTIFF'S PRIVACY RIGHT ISSUFS / FACTORS:

fine podiskriol

va

oe

20. iin Mareh 2 2OL9 the mlaintifh was saen by toe yis-
tri otae feasility clinics area in cubicle number 2 wen 1e aaticed that the
eanera above seemed as LF it was goentne inion lta durcing the hime "hak
Neo wag aehhineg examined,

Qn May ?0 207190 when being sean ja the saem ainhinle nimher tis

(9% by Ene visiting podiatrist tie plaintiff agvien noticed thar the aqmera
shove seenec to he soontoe in on nin woen Ne var being exaninesd.
a9 Mn june 3 2080 while being sen hy the vinitineg vodiabrick in

cubicle muiber 2, fhe platork fF Looked up and saw that the eameea ves soontags,

fn on hin es we was beta - x examined.
 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 13 of 85

al

>
4

a On March 22 2019 while toe plaintiff was beine axamtned for his

annual shysieald check tip while Layines in the bed aren in evbtiele number

2 ne noticed fia feeling of hetns woatehed and looked vin and sow thar the

camera aboye was zooming in on fii as he was takine ‘ta clothes af oto

eek exenived,

o>
BA, Mn Soakenher 95 2008 durecing a follow up for a slip and fall

imajury ine plaintiff was in the facility sltnic ares anfiels 32 1l-belive
and again woile hetng examined hea noticed haat the cameras Lanse oad Reean
to zoom in oars he was taking his clothes off,

wy On Hesomber 25 9019 platarif€ wan exmained in the feaility
elinei area aubiale aimnor O whan le first wank darn deun to oa merltcal

enerncy end wes civegk PYLEMOY, hy clontor SPITZ, write ve uns maine e@ymneinimead

Ne dooked anc noticed Phat tie camera ahove lense had becan to zoom ina

and fFoeus on Sim aq ne

 

was being seen.

Ye On Heceneber 25 2OL9 after he Fathbed and was retusned to the
Feaility clinie area te purposely asked to be placed and examentec in anabi lee
noniper 3 hacsuce oF the cauera fiat goomed into munher %. Cree he waa tate

in the emanination hed in cieltle aumhoer 2 as he was heing examined he
realized thak fae camera that saat on the wall next te a ineiior betreean

eubintes nuvber do and 2 lense besan to focun in on him aa oe war gekeine

tmdrosserl ko ie exemiriect,

RETALTATTON FACTORS :

 

3? Sinee compleing aboank tra medical sare ther he has not bean recivine
. ~ oka

the otainkif€ has heen retaliated aeinet by the cdefancdsats sal others akaer

staFF dune to bie litiaakions in this matter ancl ofheac nases,

my No Vesambar 21 2008 Fae plaintiff someletned kainet the facelity

was cenyine atm hae carrest diab in preperabions af foe surgey for sallhladder

remaval. Vhe cesponse staked bhak fe owas an Flin Vhorepenkia list and as
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 14 of 85

gf oul
Li

of Faa date of this Filling of bone anendmenk thar plaintiff cier bas stadt

nob Seen ebreecsteds even thoueh the meedical staff as wall as the fFanility

igs aware thal the reauals diee ic what wan the eunse of eaallbladder. SEF
EXHIBIT - H.
ao. On Jan 21-°90?0 when ceturniag fram seuct the plointif® ves Forse.

to ait in the san of a transportation van Fok over an hone and half after

a imedieal @aneceenny being eatled due ta sharon patios and woutring in via
stamacn. The plaintiff’ was head cuffed and chained For tha period of this
tine ag owall. SRE EXHIBIT - I.

AO, Qo Macan § 2090 the alainti ft hegsan to expercinerce atans of Flu

aid sictk-ness wae Lead to tii throwias np and saittiog hlied white lantkert
jn Foe eel in amusing unit Go onerthy. AR this time tae facility medical

ateaff ware ook treating oinm out of aches of heiag malinoua ond retabitory

. SEE FXHIRIT - J. tis camulaiat was forwareled to maliaal civisen for review.
AL, Qn Maren 1? and Maven 132 0€ 2020 the plaintiff conplained bo

the facility officals chat mediesl staff aad heen refusing to condunt nick
call on seusing unit F north dus th the Filings of 9 1682 Iny the plaintifF
and serversl other tomates., The nmblnaintitf was denied stiek call even sfrer
afrer explaining the sickness Feelings ne were expercienctnes , SEE FXKIBIT

- K.

AD d, On Maven or about Maren 25 2020 the plaiettf® becan fo ecompbatn
thak touat Facility wae filing to propecl enact praventive measires to

arobeak jim Fram the racnanision of Fhe GCOvdD -15 thet ares plauseias the

athty. The Facility was not issuing masts fo fog plainkie& nee Ehe skhafl

Faak was: Werking the ‘ostias nik, Mie facility was not issuing achol pads
and fiastructing correctional officers toa alean the mhones an honing wait
S north, knowtne that the inmates saared fhe phone daily theoueh the
recall officer wie conducted calls by way Of naggéiag foe sphans From anlt

a ty

too gel] fore tie tnantes: SEE EXYHIRIT-L.
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 15 of 85

As, Mi July 14 7020 the olaintift's defense attorney wrotle aad sent

1 letter to NYC DEPARTMENT CORRECTIONS, LEGAL DFPARTMFNT LOCATEN @ 75-
20 ASTORTA RLVD, FAST FLMHURST, NY 11370; addce@ssing the plaintiff's
denial of medical attention and khne Fant that va was being singled out
an retalinted seinst by an asmistnant deruty werden ab the jatt sie to
pis civil liftisarion ane anapliants. SEE EXHTRIT - M.

42, Suluathhed wita tie lather From tae plainkiff’s defense attorney
Julie A. Glarl vas hereto attched as RYHTRIT - N 21h coampleinks boat wore

: . . - ‘ a . : ' t * i s er eg t
mace oy fie alainfiffts wis Crystal Yillians addvansing theo platetiff's

denial of melical attention,

An, Sq oor abonk Marea 2O 2020 the plaintiff was denied nedacal
aékentiod to the noaint vhere his second defendse sonnslo Jefeery Chahirawe
jad to esll the jail and speak wits the tour connander dep.MARTA anc hoasvine

area cantin LYRTRD, to address and completa faar bis alienk ehing rhe

mlainkif€ bad oa vreapitery issve history and that ne needed medteanl assistance,

Vois agk lead ro the plaintiff beine tested for tameabuce wheih ened ip
Shoing TOP. were be was ruchec to RIKER TSLAND WST FACILITY FOS observatiay
and soronavirus beating. Th vas lead that fhe plaintiff had a sickoess

ealled H¥SMOTIA, and nok COVTo-19.

#

An, Until taiis dake tae only hime taak ste aall is of fever fe fhe

plaiatifE is on the weekends hy coieters that vere aot aenerd lerein as

¥

defenduats; this hes heen funk tase stone eaxkly Mare’) 12 2070.

AS AND FOR THRE FIRST CUASE OF ACTION FOR
CONSTITUTIONAL VIOLATIONS THAT PALL UNDER
UNDER 4? U.S.C § 19823

 

 

AG. Vhea plainriff, ALEXANDER WILLIASM JR, ceorats, reiterates and

realleses each and every paragrnane of tits canplaint and Furthac alleses:
 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 16 of 85

Ag, Phe level or negligents and denial of wedetal eare hy the cefendangs

CITY OF NEW YORK 3 ADW FELYN REVFRA; CAPTIN J HERNANDEZ SHEILD xO 1806;
DR. DEBRA MAYERS; IRA GORNISHs TERESA CUADRAS HESTER MOULTON; RESSTF FLORES-~

CLEMENTE; JUSTIN WILSON; LAURA HUNT; CAROLYN DICKIF; CORRECTIONAL HRALTH

cf
l

SERVICES; wes objectively vunareasonalile and in violakion of fae plainki
ALEXANDER WILLIAMS JR'S constitutsoaal sieht,

AP, The above mentian dofenltnate in @%C4S) sas astablishead (a nat terned
OF yetaliatrion Fheoush way of danyine bie phLointiff adeanate ineclical care

aol inetitutias nao nolises boar enable the glatati€® th furchner requed’
medical assinkat through way of tek anll by eroaking acsyotem aay insti ti ae
fae plainktitf to scald medianl via telephone to request oink asll os seen

io BXHIBIT - 0, when) it is "aown that thea iabubhte js andes?) in a cour

4

acceg Loak down sorsias unit suc has hie shene and pin westretterd bo ohere
° , rethed be yey

doonag oaly eatll the nushers that the enarck Anbrower) andl that ace Liered

on tne recall otfieer f§ F

agility ClO. sheet,

AP, Pat Conects have Lone Cecied tn SPICER V. WILLIAMSON, 1912 N.C.
487, 490, 132 S.F. 291, 292 (1926), thet nven as @ oee-rroil detaiase sthr
hae H.8. Ceanat reqnires tirart the jaids peayvidn ppe-teod eeraineas witty
adecug*e medisal care, Met. exeanioine the pleinti fe when comalaining «of

sickness and paying oa procoxtebing judinal oieltpsan thak te Aoenmerkec

ina hts nedieal raorcds fac samoarh of this alatm,

AS AND FOR THE SECOND CAUSF QF ACTION FOR
MUNICIPAL LIARILITY

AG, Plaiakiff ALFXANDFR WILLIAMS JR RiPeetsy teirerates, ond realloagens:
each and every paragraph of rais coaplatel and foekier alblerer:
50, befeandank{s) CLTY OF NEY YORK, while acktue under asloe of ebtate

low, engaeed to oe tonduek thar rongtituked a Suatem, isese, meraction, orarerire
% TAD eyantiea, orocedure
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 17 of 85
or pele of fom ronpective minicioatityfeauthroity, whieh ia fortiddan hy
tie Conark of fire llnikeac ohateas,

5 | ip y= ari tt ipat fey - Tj 1 " . + 8 “es
tho 1G TD PMeaQ Lom a Iahons, WYLTO GS, Mtogremoy, peteat Laos
. fore |

hy foo cleatemtasts CITY OF NEW YORK toedude, hut were mak Limited to, wreoosfully

thotituking a policy that bs in confleit wity the Followine peliees already

set hy MYC ltomed of Conrents; § CONFIDENTIALITY, 2-07 €A)(B) AND §

2-01 SERVICE GOALS AND PURPOSES, (A)(1 - 2) (B)(3 a3 well as the volines

mentioned herein FXASTRIT - 0, where ag the plaintiff only heing able to
renegt stiek aall by way of a obone when the defendnal CITY OF NEN YORK

IS AWART GP CVU PLATORi FE  s belepnone restrichions. duo ta the voasviue

uo

sven he ie ptanerl tn

wae dnstirtabtec in efforts

Dy Tast the foresoainp exobainer aonhict

ha ferceek the Plaintiff ALEXANDER WILLIAMS JR o'Oh priac couplatnts asainst

bie deafendnar CITY OF NEW YORK and its exployees.
ao, Toe Foresoing tuekoms, pddiges, peactices, procednres aml rules

of the CITY OF NEW YORK AND CORRECTI@NAL HFALTH SERVICES were the direct
and proimare cause of the Canst Yiolabing auffered by the plaintiff ALEXCANDER |
WILLTAMS JR; a7 alleged nereio.

Sa The Fovesoing customs, nolineg, usages, proeticoas
: Q I

ty Drocednreas

svt wales OF THE CITY OF NFW YORK AND CORRECTIONAL HEALTH SERVICES were
hive mow Lie force mening pape Caneak violebians suffered oy platarif& ALFXANDER
WILLIAMS JR AS alleged herein.
oy: Defendants CITY OF NEW YARK, while sehing under bkne color of
etate and fecesal olwy, were dirankly and antively invalyved in violattne

tie aotinrif€ ALFXANNFR WELLIAMS JR ‘s Const Riehke,

56 AV] af the forssatas nsoks hy hefoencnats CITY OF NEN YORK, Jts

iv}

Ageng, servants andfar enployees, deoveived Plaiekif ff ALEXANDER WILLIAMS
 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 18 of 85

JR of Federally propented vciahts ineluciag bur not Liwited fo , the vciehhs
(ay To he Fees From uovanredfunvwarrantad mations coteblition
Cy fo le Freee From arue) ancdcunerel coomtshaent
fey Vo reeteve equal oreakeastion upcer toe law

T.

Vo be eiyen adecavka madlical core aneldorftrentemodh

\
F) Po the sight to pedivacy in, meadinel information and usdical
eyantoaaki nD

AS AND FOR THE THIRD CAUSE OF ACTION FOR
VIOLATION OF DUF PROCKSS & FOURTEENTH AMENDMENT

SF. Phe plaintiff ALFXANDER WILLTAMS JR, ceapenta, veiterstes, and
ceallesen each aud every oarasrenh of this conpladar anil firtoer alleges:

58. Defendant(s) CITY OF NEW YORK; ADI LYN RIVERA; CAPTIN J HERNENDEZ
SHILED NO 1806; DR DEBRA MAYERS; TRA GORNTISH; TERESA CUADRA; HESTER MOULTON;
RESSIE FLORFS-CLEMENTE; JUSTIN WILSON; LAURA HUNT; CAROLYN DICKIE; CORRECTIONAL
HEALTH SERVICES; WAS ohderntively uneoananagile and in wiolsatian of tie

PLaintiff ALEXANDER WILLIAMS JR'S Const Rights.

59. The shove mentioned defoendasts tho parageraphon 3A has estaslissed
na patternad of violation Fhrough wey of vielation of the plaiatif£ls pue

Pyoreas Riahta afforded to are-hrial cdereiness and asbahlieret ay binat

of toe coucts in BENJAMIN V. FRASFR, 343 ©.3d 35, 49 (2d CIR. 2003); SEE
ALSO CITY OF REVERS V. MASS. GEN HOSP., 463 U.S. 239, 244, 103 S. Ct. 2979,
77 L.Fd 2d 605 (1983).

oth, WHILE ashing imder color of Lay tae defendnates nawed perein io
pardageopy SB, eagzaged in a sanduek where bre plaintiff ALEXANDER WILLTAMS

JR , righht bo peivacy woen doaling wikh iedieaal records, mental peal
records, medical infermation, mental health informarion and wecieal exeninetion
i ! ~, | , 5 are a4 | 4 or “a Fo ye mid - . why -

agen foe plaintiff was axamined in an aren For medical reasona baat was

sad still ds iv an sgea tuat tiafeen her and onleasfully  hedease oni beret
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 19 of 85

encdvor fecocieacd hy a thied porty udivoark mansent fram hoe otletaka Po anchfar

Loa : Spe an ae . fae oa (dayton pa ae terpeytr dived
wi hiout miwiaes obaintif onlion ta ratices sandfor owibisomh olatrh in oisloiuns.

wel

f. Tao Courla osthliahoacd thn JORDAN V_DOF (1°94, CALL Fla) 38 F.3d

1599, 8 FLW Fed C 829 (Abrogated as stated in TOMRFRLIN V CLARK( 2014, ND

 

 

Ala)(2014 US Dist LEXTS 20344), conditions jo which prettal defainesy
nee canfined! are osukinesead andar Dos Process Cleanses of Shh aud 14th

a

Anandedneteay in reeeada to providing wretrail dotatnoan with sean basics

ha

ageescities as fooed, livine. space, MEDICAL CARF, (is 9 winisuin stancdarc

allowed by Nue Piroressy and Th fe the plainkifF believth taqt hae dafendaots

| i . z . i . “ - a fe abe : 5 Lily.
nameherin did engase in an aetivity that Teal ta the wioletion afr rns

yrotented rielite stated unter this skhatue bub net linited to any ofhert
arated o !

violations fhak Fhe courr may deen taken msdacae,

|
m2, Te ja well estahlish thak hae median privagy of anyone Fs

deeings| meivate do neturce as in the facility altowiye the plainkily to

be nlonamtored cerarded andfor exanined under tots type of condition ts

fn .

a violstion whereas tha facility in a jail undar the CITY OF NEW YORK

MUM TOLPALELY dust os Biers thhand jails as well as toe Hoontibtals wit hit

'

bhe juragdiction of the CITY OF NEW YORK where they medical infomat ian

and werlien} examined tn amity hosed boespthals and tha ofyeur

Tatila an Bikesn

island are mak nok sat up ina Fashion where the patients heatag examiner

c

faonity hosaitals ace vasorded by camers or viewed by canard an oas Pre

sano For toe cetoainees baiting mecisally examine in the jatila on Rikers Talal

waeatas they are not cernored and/or viewed by carera when they are in area

| . + . . . fee hm et oe dy a Oar;
woere Phat they ace nalert, melical recards ace in view, andfoc wher cdiecusding
meciagl issues and presexisktine marienl siehagusas.

mh ALL of tho forepuoing asks hy the defendants ane heratn pearagcany

57 did deprive platabétt ALBXANDER &TLLIAMS JR of ciahts eeohected uncer

Noe Process Cleanse of toe Foutbeentia Amel,
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 20 of 85

AS AND FOR THE FOURTH CAUSE OF ACTION FOR
NEGLIGENT HTRING ANN RETENTTON

 

 

On, The ptetotare ALEXANDER WILLIAMS JR repents, reitecates, ool
realleses eash and every susaeranh oF Phas saonelatak and foekhor atlases:
no Befeatant{s) CITY (§F NEW YORK ans enrefeon and pecileass in iia
and vataining as For its euptayees iaslidins onk nok Limiter ro thie dofalwinyates
mater? ea oeines; ADW FLYN RIVERA; @RPTIN J FERNANDEZ SHFRTILD NO 1806; HR
DEBRA MAYERS; TRA GORNISH; TFRESA CAUDRAs HESTFR MOULTON; RESSTE PLORFS-
CLEMENTE; JUSTIN WILSON; LAURA HUNT; CAROLYN DICKTF; CORRECTIONAL HEALTH
SERVICES, who onre voupondible For trestine, uring, implementineg onlines
than sie im eontltck with attain shandacdas auch Fagh seid dofoerttants CIrTy
OF NEW YORK Finles to execersie con mare ane ocathian tuo tis hiring eeackicean,
snd tn parkicétar, to hiring the awnloyeos uenitonsd ahowe wits Tasted hoe
menkabl capacity and abifity to fuostion as enployees of defemloats CITY
OF NEW YORK; din thar the ciefencdanks CITY OF NPY YORE Lane the BvyoerLmate,
desoetmedt and abihity ta ve enptoyoad fy the CITY OF NAW YORK; in Rivet.
the defendnaats éaployees [asked the mutucity, sensibility amt intellisones

fo be onploypel by the CITY OF NEW YORK 3 an that the defandasts CITY OF

BO

’

Y, euperinee, ceportient and mearnnrcity

NEW YORK fereeyrp a® the Lark af bre aid lte

oF seid eaploeyees when faey hires than to be aeployeass; sal that clafendadns

ecLTY OF NEW YORK 2s iments, oervanhs ane far amoloyee wero often bas
eavelean, unglieents anc reskbtess.

3 hefencdcnats CITY OF NEW YORK, fro oe shoul) Tegye kerroewi br hae

‘L
i,

execersice of ceoasonathe cava, the oronmensities of the evmloayees, agenhs
L : 1 t ? wa “8

ae ya km OG . 4 eae sacs
sorvente andfor shaft, bo ensage in fae weeane fist eonduat heretafors alleove

in tots complaint.
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 21 of 85

AS AND FOR THE FIVTH CAUSE OF ACTION FRR
NEGLUGENT TRATNING AND SBUPERVISTON

 

47. Mhatatil® ALEXANDRR WILLTAMS JR, repeets, reiteratog, and realleses

yaa
a

sacq aud every pararespd oF big etenelient and Faekoer alle:

Ge, The fedlure of the befenduats CITY OF NFY YORZ "5 aceduateldy

herein, sipeevise, discipline of taoany vey esntroal tae behavier ond ashe

7

AF Ft agents, servants endfor oubloyeo, ia baa oxerersico of bNtar sip loyven|ant
Runebioan, arid the fadlure toa enforsae tee laws of Fhe State af Meow Yoel:

and the cecualtion aad mintauwins shantards of MYO Menpark Of Corrs in evidence
of Foe cecttless lank of camtious vemrads for the rights of all inmwahes
foelucdine the platnabifr ALEXANDRR WILLTAMS JR - Further, the defancdnat:
CITY OF NEW YORK exhibited a lack of that degrees of che care waich oracleat

aoe ceasonsaoele individuals would show,

ao, The fetlurte of the defendinats CITY OF NEW YORK to tratn, siuporviss

?

disciplines or in any offer way sonteol tks agents, staff, servents andfarc

enployees, im fhe execciae of their enoloyernent fusetions and the failure

fo enforce Fhe Lave of thea State of New York and the seeuatittions aml rie tinnne

w

atevdiacds of NYS Bepartirent of Carreatians, waa nmarcied oat willfully,

a! Hl

“wankonly, mab icouaky ag oho gun ceskless digresarcts for tara cansequnaes
as to diantuy a conscives disvepards For the daneera of har cad injury
: ‘i Q . i

to all foe domates of the Manhatten dekentian Comoalar, tacluding the slatmiieer

ALEXANDER WILLTAMS JR.

|

AS AND FOR THE-SIXITH CAUSF OF ACTION FOR
RESPONDFAT SUPERIOR LIABILITY |

|

 

a, Plaiatif ft ALEXANDER WILLTAMS JR, Ulsents, roilerates, sid ronalloges

eaco and avery paroamcap of Rate sanplotat and Fuirther alleges:
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 22 of 85

77, Reefendasts CITY OF NEW YORK ts vicaiasuly Jathtle For Fae seks

nf Gta enplayees and aeeants wio vere on daty one eotiag im bare score at
Fheig eneloyerant whae they enpaged in the wrans tally eonediet clone dle!

harain.
70. As pe cesalb tae Foresnine the Plaintitt ALFXANNER WILLTAMS JR

IS PSTOPLED bo sonpensatosy and manteive damages request berein Fotis cemplatnr.

a

INJUTRES

7, Agog reantts af the defendnats saad toeie pettoans tae BPRatarire

ALEXANHBER WILLIAMS JR vishkes were vioalboad as Henkioan belaw mak nok lintted

Lo bthasea pelos

A. 8TH AMEND.
BY CREATING *& MAINTAING CUSTOM POLICY
C 5TH AMEND.
Nn. L4THS  AMENT.
Be 4TH AMENP.
F 5TH AMEND.
Ge NEFTENT MANAGEMENT
H. SUPERTOR RESPONDART
FATLURE TO TRAIN ;
J. FAILURE TO SUQPERVISON/SUPRRVISE

RELIEF SQUGHT:
7h, As oa veeult of the foresoine violation stated herain the Plaialitt
ALEXANDER WILLIAMS JR is entitled to sompnesabory clanees in thes ann
of Tao Mildion ive Hundred Thacuaned dollars €82,590,900.09) and is further
aabkittec toe puative dangges in the sum of Two Million Tive Huodved Thousgane
dollars €%2,900,000,99%

75. WHERE plaiariff ALRXANDER WIELTAMS JR cenande jgudgenmnt against

the rlefendnats CITY OF NEV YORK; ANW ELYN RIVERA; CAPTIN J HERNANDEZ SHETLD
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 23 of 85

NO. 18065; DR DENRA MAYFRS; TRA GORNTS!1; TRRESA CUADRA; HESTFR MOULTON;

PESSTE FLORES-CLEMENTE; JUSTIN WILSON; LAURA HUNT; CAROLYN NICKTF; CORRECTTONAL
THuvsa nd .
HEALTH SERVICES, ts fhe smount of feo Million five Hundred®dallars (29,500,

go0,09) Lo coneernsakbery dances ane Tea Mitlion ive Miondred Paowraned deblars

C8? SOO ,C0G. 00) ta quinkivie dotnmas, plun reasonabie Filing Fees OME
Pores, serving ane cishnrakvents feen af this mation.
FS - WHER FFORFE, ee! Pla i ne | F F ALFX ANDER WILLTASS J 5 clestaes fp “id Pep ts!
CREPE EM the Folleugine:
1.
, Phe cones venkionerd heroin andl in the fasiliey attain woeres
Roe niaterieh and all deteniness enease tn pediaal exaninakion
Peto qilaes tarak tee comeras aalfoe oersonel in room share wonitare
eco located and ann wteau

» record, skill snook he removes,

7 Poe the Plaintiff? he Fetan ha » senerarhe fan wisniever he is
exoanined, enzace in ciseusstan with mental pealth stale and/or

oedieal utetf wirere taneras ean nok retace

het,

» View, ahi ll sean

Wr oder 9e ts anearins fa tobias evackested right.

PTAA Poe plainlit be able to anearea fia toe cigs ta ster na)
aod to be enen and/or oxanined by madieal stalf toeh does not
an’ othe ienhal aapactity ta btheies duties

a ‘oe

    

. 15 qk oF

pleimbGiFP le mayer ta a Fasility where retatiction
Crow akal

widometiesl pecstonel he is Freee Eran,

ha
F

A rypet ray Weka fa Vem oo tovea ane ] + aft 1 may + kb lms Caw tt EE} Y dain 44 rc sae

PATOPUAE
EXHIBIT -A

 

 
 

 

Case 1:20-cv-00516-MKV. Document 29 Filed 10/14/20 Page Bypicacle Sy

ATTACHMENT - Cc

 

CITY OF NEW YORK - DEPARTMENT OF CORRECTION
OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES __|Form: 7102

 

 

 

 

 

 

 

 

 

 

 

Eff.: 9/14/18
DISPOSITION FORM... _] Ref.: Dir. 3376R-A
Grievance Reference #: Date Filed: _. OO Facility:
IN/G Se 11/20/2019 MDC/9 North
Inmate Name: | Oo _[ Book and Case#: Category:
Williams, Alexander 141-18-01632 ~ Tg

 

 

 

[From OCGS Inmate Statement Form, 1 print or type short description of grievance:

 

Any time that i request sick call the doctor stands at my door and discuss the medical matter
with me in the presence of correctional staff as well as other inmate who can hear what my medical
- issue is on their door. this matter has happened even when speaking with the mental’ health
staff in | regards to my open mental health case when they meet with me monthly.

 

 

 

Action Requested by Inmate: ike to be seen in private when making sick call claim as well as when speaking

to mental health clinician.

 

STEP 1: FORMAL RESOLUTION |
_ Check one box: EJ Grievance EJ Submission is not subjected to the Grievance Process:

The Office Of Constituent and Grievance Services proposes to formally resolve your grievance as follows below.
Alternatively, OCGS staff shall provide an explanation for why the submission is not subject to the OCGS process.

11/20/2019 the OCGS Coordinator informed grievant that staff complaint are submissions not subject to.
the grievance process and has been forwarded to Medical for investigations.

 

 

 

 

 

CHECK THE APPROPRIATE BOX BELOW AND PROVIDE YOUR SIGNATURE
(Failure to sign forms will forgo your right to appeal: the proposed resolution.)

oO Yes, I accept the resolution [] No er! request to appeal the resolution of this grievance to the Commanding officer.

 

 

 

 

 

 

 

 

Note: you ap i, the pri ce staff can req for a pr Jimi y based review if thay the complaint was thoroughly Investigated and fare: di, prior to fo rding to the ding
Officer. You will ft e the Fi of this reyiew within (3) businedg days fo inform ¥ appeal will proceed or you exhausted administrative ramedies.
Inmate's Signature: dae Date: — Q- 29-41

 

 

mF Preliminary Review Requested

 

 

 

 

 

 

 

' [Grievance CoordinaeyG pyotiiggs ignature: /  [Date:
Lo LU Yo a olo/
 

 

 

Case 1:20-cv- 00516- MKV Document 29 Filed 10/14/20 “Page 2 26 of 85

hae oe a | a a

\] CITY OF NEW YORK. -DEPARTWENT| 0
1, FC
ee a OFFICE 0 CO ISTITUENT AND G RIEVANCE R Fo RECTION
[ INMATE STATEMENT FORM =
ate’ Marner iz 3% [Beckacesee: "

   

 

PALEXANDER WILLIAMS JR ~ coud J. : 141-180- 1632. eS Forte stz_

. Facility: po i lice ‘Area: | :
| : De 6S npar Dete of Incident: © = * [Pate Suites”

Med. 6:

*, Gilews _ . = —
ano TIME ‘THAT I REQUEST’ site cain tir bocror STANDS, AT My Doar: AND

  

‘fischss THE weDtcaL vaTTEn wir wt a: r
s THE ta Loat. APT WaT EIN Tui: PRESNCE oF SQRREeT YONA, STAFF
oh _LNMATE, HHO. ANE AR BHA i 21) : ald é one su is ON THEIR -

VOR Et MATTER HAS: WAPP PN EVEK TAYE an MEME tory i.
. no . - —— Be 7 :
" ee nh Rath MENE SPEAKING WITH TUE MENTAL HEALTH
i DEGARDS TO MY OPEN MenTa’ TAT PL «as ee ii nan — onl. -

 

9 NORTH. | -Nov.9 2019. oD
a mh NOV, 10. 2019 “TT

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 27 of 85

~ EXHIBIT - B
 

 

~-—--y + -Cage-1:20-ev-00516-MKV- Becument 29 Filed 10/14/20 Page 28 of 85- ~»- - -- -

 

NYC WILLIAMS, ALEXANDER
HEALTH + Set pacllity Code: MDC. Housing Aveat 9N
ee SPIT - LS . 38 ¥ old Male, DOB: 02/08/1981
i i © ae Se 195 UTICA AVE. aP, 1K, BR, NY-11203

Insurance: Self Pay
Appointment Facility: Manhattan Detention Center

 

02/15/2019 | Edith Ogbenna, RNC,FNP BC

. . : Reason for Appointment
Fast Medical History OL Epigastric pain
| - History of Present Illness
» Notes::
: c/o epigastric pain and acid reflux symptoms x 2 weeks. denies loss
' of appetite nausea vomiting and diarrhea.
» VISIT COMPLEXITY SCALE:
NON-INTAKE ACUITY

Non-Intake Acuity Scale 2: Complicated sick cali (problem

| requiring diagnostic evaluation, documented history, physical exam,
© specified follow up} OR One chronic condition addressed with

: components specified in (3) .
. Vital Signs

Allergies
Seafood: anaphylaxis: Allergy

 

BP
02/15/2019 10:32:56
123/78 AM Eastern Standard Edith Ogbenna

Time ,
Pulse

02/15/2019 10:32:56 |
59 _ AM Eastern Standard Edith Ogbenna
Time .

 

 

 

 

RR

02/15/2019 10:32:56
14 AM Eastern Standard Edith Ogbenna
Time

 

 

Temp
02/15/2019 10:32:56
97.2 AM Eastern Standard Edith Ogbenna
Time —
SaQ2
L 02/15/2019 10:32:56
» 197 AM Eastern Standard Edith Ogbenna
Time

 

 

 

 

 

 

 

Patient: WILLIAMS, ALEXANDER DOB: 02/08/1981 Progress Note: Edith Ogbenna, RNC,FNP
. BC 02/15/2019
Nolte generated by eClinicalWorks EMR/PM Software (www. eClinicalWorks. com)

 
 

 

~oaomy » -Ease-1:20-ev-00516-MKY-- Beeument 29 Filed 10/14/20 Page 29 of 85 -.- - ---

. Examination
' General Examination:
GENERAL APPEARANCE: well- -appearing, no acute distress.
: HEENT: HEAD:-, normocephalic, atraumatic, EYES:-, PERRLA,
: EOMI, EARS:-, external ear unremarkable, NOSE:-, normal pink
mucosa, THROAT:- -, clear, no exudate.
ORAL CAVITY: C ORAL MUCOSA:, no lesions, mucosa moist.
NECE: supple, no thyromegaly, no lymphadenopathy, no carotid
. bruit, no JVD, normal ROM, non-tender, THYROID:-, no thyromegaly,
: nontender and FROM, supple. .
» ° HEART: RATE:-, regular, RHYTHM-‘., regular, HEART SOUNDS:-,
- normal $182, MURMURS:., none.
CHEST: SHAPE AND EXPANSION:-, normal.
LUNGS: clear to auscultation, no wheezes/rhonchi/rales. .
ABDOMEN: soft, NT/ND, BS present, no masses palpated, no’
| guarding or rigidity, ne hepatosplenomegaly.

_ Assessments
: i, Gastro-esophageal reflux disease without esophagitis - K21.9

: Treatment

'; 1. Gastro-esophageal reflux disease without esophagitis 2
, Start Omeprazole Capsule Delayed Release, 20 MG, Total Dose: 20 mg, |
“Orally, Daily, 30 days, Drug Source: Pharmacy

: Follow Up
4 * daily bing round

: _ Disposition: General Population

 

- Electronically signed by Edith Ogbenna on 02/15/2019 al
? 06:38 PM EST

Sign off status: Completed

 

 

Manhattan Detention Center
125 White Street

 

 

Patient: WILLIAMS, ALEXANDER DOB: 62/08/1981 Progress Note: Edith Ogbenna, RNC,ENP
BC 02/15/2019 |
Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com)
 

 

wens - - €ase-1:26-ev-00516-MKV- Boeument 29 Filed 10/14/20 Page 30 of 85- --.- - ---

New York, NY 10013

Tel: 347-774-7000
Fax: 347-774-8088

 

Patient: WILLIAMS, ALEXANDER DOB: 02/08/1981 Progress Note: Edith Ogbenna, RNC, NP
BC 02/15/2019

Note generated by eClinicalWorks EMR/PM Software (www.eClinicalW/orks.com)
 

‘Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 31 of 85

EXHIBIT - CG

 
 

re ~“ - Case 1:20-cv-60516-MKV-~Bocument 29 Filed 10/14/20 Page 32 of 85--5- - ---

 

NYC WILLIAMS, ALEXANDER

NYSID;: 01897858L BookCase: 1411801632
HEALTH + Facty Code: MDC Housing Area 98
-~, Ss 3 o ale, 102 0 1981
HOSPITAL soca AEE ee

- Insuratice: Self Pay .
Appointment Facility: Manhattan Detention Center

 

02/22/2019 | Appointment Provider: Bessie Flores-Clemente, PA
Current Medications ' Reason for Appointment
‘Taking — : 1, Medication Duration
@ Omeprazole 20 MG Capsule Delayed
Release Total Dose: 20 mg Daily,stopdate = History of Present Ilfness
03/17/2019, Drug Source: Pharmacy : Notes:
. : Pt inquires re: .: Omeprazole duration.
Past Medical History * VISIT COMPLEXITY SCALE:
Chickenpox . »  NON-INTAKE ACUITY
Allergies . .  Non-Intake Acuity Scale 2: Complicated sick call (problem
Seafood: anaphylaxis: Allergy =. requiring diagnostic evaluation, documented history, physical exam,

. specified follow up) OR One chronic condition addressed with
* components specified in (3)

. Vital Signs
- VS - Pt declined,

: Examination

: General Examination:

GENERAL APPEARANCE: well- “appearing, well-developed, no
" acute distress.

: Assessments
. 1, Encounter for general adult medical examination without abnormal
. findings - Zo0.00 (Primary)

: Treatment .

- 1, Encounter for general adult medical examination without
_ abnormal findings

Notes: Pt ed done including informed that Omeprazole, exp

. 03/17/2019.

2. Others
: Notes: eCW/Encounters indicated pt has 03/23/2019 Medical F U, Re:
# Annual Physical.

- Follow Up
- prn (Reason: SCT)

« Disposition: General Population

 

Patient: WILLIAMS, ALEXANDER DOB: 02/08/1998: Progress Note: Bessie Flores-Clemente,
PA 02/22/2019 |
Note generated by eClinicalWorks EMR/PM Software (www. eClinicalWorks. cam)

 

 
 

 

* “ Casé 1:20-Cv-00516-MKV ~ Document 29 Filed 10/14/20 Page 33 of 85> ~e" = ~-~ :

» Appointment Provider: Bessie Flores-Clemente, PA

rn

 

: Electronically signed by Bessie Flores-Clemente , PA on. |
: 02/22/2019 at 09:56 AM EST |

: Sign off status: Completed |

Addendum:
« 02/22/2019 09:58 AM Flores-Clemente, Bessie > Correction: FU As
Per Protocol of 9 North Sick Call Rounds.

 

Manhatian Detention Center -
125 White Street

New York, NY 10013
Tel: 347-774-7000 :

Fax: 347-774-8088 :

 

Patient: WILLIAMS, ALEXANDER DOB: 02/08/1981 Progress Note: Bessie Flores-Clemente,
: . PA 02/22/2019 .

Nofe generated by eClinicalWorks EMR/PM Software (www. eClinicalWorks.com)
 

 

Case 1:20-cv-00516-MKV. Document 29 Filed 10/14/20 Page 34 of 85

EXHIBIT - D
TE ol

- -Ease-1:20-ev-80516-MKY-- Beeument 29 Filed 10/14/20 Page 35 of 85--s- - ---

 

NYC

HEALTH+
HOSPITALS

WILLIAMS, ALEXANDER

NYSID: 01897858L BookCase: 1411801632

Facility Code: MDC Housing Area: 9N

38 Y old Male, DOB: 02/08/1981

Account Number: 107220

195 UTICA AVE, 2F, 1K, BK, NY-11223
Insurance: Self Pay . .

Appointment Facility: Manhattan Detention Center

 

03/02/2019

Current Medications

Talking

« Omeprazole 20 MG Capsule Delayed
Release Total Dose: 20 mg Daily, stop date
03/17/2019, Drug Source: Pharmacy

® Multivitamin Adult - Tablet Total Dose: 1
tab Daily, stop date 03/30/2019, Drug
Source: Pharmacy

Past Medical History
Chickenpox

Allergies
Seafood: anaphylaxis: Allergy

Appointiient Provider: Gloria Ihenacho, MD

Reason for Appointment —
: 1, SICK CALL: ABDOMINAL PAIN; VOMITING

| History of Present Uliness
. Notes::
7 C/o epigastric burning pain and nausea and vomiting of recently
_ eaten solid food none with fluid or water

: Has normal bowel movement.

| NURSING ROS:

-  , 8:15PM- Pt given Zantac 300mg PO STAT per Dr. Ihenacho order.
_ ABurke RN*.

: Vital Signs

 

BP

~~ 93/02/2019 07:44:38
‘| 119/77 PM Eastern Standard Candice Davis
Time
Pulse
i. 03/02/2019 07:44:38 .
70 PM Eastern Standard Candice Davis
Time

 

 

 

 

Temp

03/02/2019 07:44:38
98.2 PM Eastern Standard Candice Davis
Time
Sa02
03/02/2019 07:44:38 ;
100 PM Eastern Standard Candice Davis
Time

 

 

 

 

 

 

. Examination

» General Examination:
GENERAL APPEARANCE: well-appearing; no acute distress.
HEENT: HEAD:-; normocephalic; EYES:-; PERRLA; EOMI;
* conjunctiva clear.
NECK: GENERAL--; supple.
HEART: PMI:- - normal: RATE:-; regular; RHYTHM:-; regular.
LUNGS: clear to auscultation and percussion.

 

Patient: WILLIAMS, ALEXANDER

DOB: 02/08/1981 Progress Note: Gloria Thenacho, MD 03/02/2619

Note generated by eClinicaiWorks EMR/PM Software (www. eClinicalorks.com)

 

 
 

 

— * ° Casé 1:20-CV-00516-MKV ~ Document 29 Filed 10/14/20 Page 36 of 85> =~ - ---

ABDOMEN: soft, no guarding or rigidity, , BS present, tender to
: palpation, epigastric tenderness.

Assessments
- 1. Gastro-esophageal reflux disease without esophagitis - K21.9

> Treatment

: 1. Gastro-esophageal reflux disease without esophagitis

_ Start Zantac Tablet, 150 MG, Total Dose: 2 tabs, Orally, Stat, o days,

. KOP: No, Drug Source: Pharmacy

_ Stop Omeprazole Capsule Delayed Release, 20 MG, Total Dose: 20 mg,
: Orally, Daily, 30 days, KOP: No, Drug Source: Pharmacy

' Start Omeprazole Capsule Delayed Release, 40 MG, Total Dose: 1 cap,
; Orally, Daily, 30 days, Drug Source: Pharmacy

: LAB: CBC w DIFF & PLATELETS (Ordered for 03/03/201

 

 

LAB: HELICOBACTER ANTIBODY G.A,M) (Ordered for
- 03/03/2019)
_ Notes: will schedule for f/u but advised to return if symptoms get

» Worse.

- Appointment Provider: Gloria Ihenacho, MD _

 

: Electronically signed by Gloria Ihenacho , MD on 03/02/2019
. at 08:21 PM EST

- Sign off status: Completed

 

Manhattan Detention Center
125 White Street |
New York, NY 10013

Tel: 347-774-7000
Fax: 347-774-8088

Patient: WILLIAMS, ALEXANDER DOB: 02/08/1981 Progress Note: Gloria Ihenacho, MD 03/02/2019
Nole gene rated by eClinicallVorks EMR/PM Software (www.eGlinicalWorks.com)

 

 
 

 

Case 1:20-cv-00516-MKV Document 29. Filed 10/14/20 Page 37 of 85

EXHIBIT - E .

 
voy + Case 1:20-ev-60546-Mi<¥ —Boeument 29 Filed 10/14/20 Page 38 of 85--.o- - ---

 

 

NYC

HEALTH+
FHOSPITA

Insurance: Self Pay

 

WILLIAMS, ALEXANDER

NYSID: 01897858L BookCase: 1411801632
Facility Code; MDC Housing Area: 9N |

, LS , 38 Y old Male, DOB: 02/08/1981

195 UTICA AVE, 2F, 1K, BK, NY-11223

Appointment Facility: Manhattan Detention Center

 

03/07/2019

Current Medications

Taking

@ Multivitamin Adult - Tablet Total Dose: 1

tab Daily, stop date 03/30/2019, KOP: No,

Drug Source: Pharmacy.
_@ Omeprazole 40 MG Capsule Delayed

Release Total Dose: 1 cap Daily, stop date .

04/01/2019, KOP: No, Drug Source:

Pharmacy

Past Medical History
Chickenpox

Allergies
Seafood: anaphylaxis: Allergy

Account Number: 107220 .

Appointment Provider: Bessie Flores-Clemente, PA

. Reason for Appointment
- i. Heartburn ~

| History of Present IliIness
: Notes::

Pt c/o heartburn X intermittent. States tx'd w/ Omperazole & c/o

- "That medication doesn't work for me." Adds, "When I first came they
. gave me Zantac; that medication worked." Denies N/V/D/C.
' VISIT COMPLEXITY SCALE:

NON-INTAKE ACUITY
Non-Intake Acuity Scale 2: Complicated sick call (problem

. requiring diagnostic evaluation, documented history, physical exam,
. specified follow up) OR One chronic condition addressed with
* components specified in (3)

' Vital Signs

. VS - Pt declined.

- Examination

_ General Examination:

GENERAL APPEARANCE: well-appearing, well-developed, no

: acute distress; PE - Pt declined.

; Assessments ss.
= 1, Heartburn - R12.(Primary)

. Treatment
’ a2. Heartburn.

Stop Omeprazole Capsule Delayed Release, 40 MG, Total Dose: 1 cap,

", Orally, Daily, 30 days, KOP: No, Drug Source: Pharmacy
' Start Zantac Tablet, 150 MG, Total Dose: 150 mg, Orally, Twice a Day,
| 30 days, Drug Source: Pharmacy .

- 2. Others
- Notes: eCW/Encounters indicated pt has 03/23/2019 Medical FU, Re:
. Annual Physical & Epigastric Pain.

_ Follow Up
’ As Per Protocol (Reason: 9 N orth Sick Call Rounds)

 

 

Patient: WILLIAMS, ALEXANDER DOB: 02/08/1981 Progress Note: Bessie Flores-Clemente,

PA 03/07/2019

Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks. com)
 

 

womens * Case 1:20-cv-00516-MKV ~Document 29 Filed 10/14/20 Page 39 of 85- -=- - ---
Disposition:

Appointment Provider: Bessie Flores-Clemente, PA

Es

  

- Electronically signed by Bessie Flores-Clemente , PA on
| 03/07/2019 at 03:12 PM EST

 

Manhattan Detention Center
125 White Street
New York, NY 10013

Tel: 347-774-7000
Fax: 347-774-8088.

|
|
|
|
|
|
|
- Sign off status: Completed |

 

PA 03/07/2019

|
Patient: WILLIAMS, ALEXANDER DOB: 02/08/1981 Progress Note: Bessie Flores-Clemente,
Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com)
|
|
|
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 40 of 85

EXHIBIT - F
 

~oomnrne Case 1:26-cv-00516-MKV — Document 29 “Filed 10/14/20 Page 41 of 85> e- - ---

 

NYC | WILLIAMS, ALEXANDER

NYSID: 01897858L BookCase; 1411801632

Bg cares + ce ie Na er

; LS ‘Account Number: 107220
Insurance: Self Pay

 

195 UTICA AVE, 2F, 1K, BK, NY-11223

Appointment Facility; Manhattan Detention Center

 

03/12/2019 Appointment Provider: [ra Gornish, PA
Current Medications i Reason for Appointment
- Taking 1. pt had questions about GERD
® Multivitamin Adult - Tablet Total Dose:1 |
tab Daily, stop date 03/30/2019, KOP: No, . Vital Signs
Drug Source: Pharmacy
_ dedined.

® Zantac 150 MG Tablet Total Dose: 150 mg

Twice a Day, stop date 04/06/2019, Drug
Source: Pharmacy - Assessments

co : 14, Gastro-esophageal reflux disease without esophagitis - K21.9
Past Medical History

Chickenpox i Treatment
, : 1. Gastro-esophageal reflux disease without esophagitis
Allergies » Notes: Pt education done, continue Zantac.
_ Seafood: anaphylaxis: Allergy : :
. Follaw Up
| prn

e Disposition: General Population

Appointment Provider: Ira Gornish, PA

ES

 

_ Electronically signed by 1 Ira Gornish , PA on 03/12/2019 at
i 10:01 AM EDT

: | Sign off status: Completed

 

Patient: WILLIAMS, ALEXANDER DOB: 02/08/1981 Progress Note: Ira Gornish,PA 03/12/2019
Note generated by eClinicalWvorks EMR/PM Software (www.eClinicalWorks.com) /

 
 

 

worerrene Case 1:20-tv-00516-MKV-— Document 29 Filed 10/14/20 Page 42 of 85--e- - -- -

Manhattan Detention Center

125 White Street |

New York, NY 10013
Tel: 347-774-7000 —

Fax: 347-774-8088
|
|
|
|

 

4

_ Patient: WILLIAMS, ALEXANDER DOB: 02/08/1981 Progress Note: Ira Gornish, PA - 03/12/2019
' Note generated by eClinicalWorks EMR/PM Software (www. eCtinicalWorks.com)

 
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 43 of 85

EXHIBIT - G_
 

Case 1:20-cv-00516-MKV: Document 29 Elled 10/14/20 “Page 44 of 85

foe

J 4 a +. isi
= NewYork-Presbyterian iS MRN: 7098 19 32
. . Location: LMH5C-0514-02

. . . Name:
\tient Discharge Instructions. ame: WILLIAMS, ALEXANDER

DOB: (08 Feb 1981)

’ Dr.: Vigiola Cruz, Mariana

 

Thank you for choosing NewYork-Presbyterian Hospital for your care. Our staff is committed-to consistently providing excellent
care to all our patients and families. You will receive a survey and we would appreciate.if you took the time to complete
it. We count on survey results to continue providing excellent care and recognize our Doctors, Nurses and Staff.
Thank you in advance for sharing your experiences with our NYP healthcare team. , ' ,

Hospital Information

Preferred Language
Preferred Language: English

Admission Date/Time: 12/29/2019 12:02:00 PM
Discharge Date: 12/30/19

Discharge Time: 14:18 PM .
Attending of Record: Vigiola Cruz, Mariana

Lo,
‘Discharge Diagnosis (You were treated for): Acute cholecystitis (K81.0)

Procedures/Imaqing : CT Abdomen and Pelvis w IV contrast 12/29
CLINICAL HISTORY: . ;
upper abdominal pain; Abdominal painR10.9 ——

- TECHNIQUE: 7 ,
- CT of the abdomen and pelvis with intravenous contrast

iV Contrast type: 95 cc Omnipaque 300
Oral contrast: Gastrografin — .
MPARISON:
ane.
FINDINGS: 4
Liver: Smooth in contour. Segment 2/3 hypodense lesion measuring 4.0 \

x 2.7 x 2.9 cm with suggestion of possible nodular peripheral
discontinuous enhancement. Portal and hepatic veins patent. — \

- Biliary system: Gallbladder nondistended without calcified stone. No

biliary ductal dilatation.

Pancreas: Unremarkable.

Spleen: Unremarkable.

Adrenal glands: Unremarkable.

Kidneys: Normal enhancement. No mass. No hydronephrosis. No calcified

stones.
Urinary bladder: Unremarkable.

_ Prostate/seminal vesicles: Unremarkable.

Bowel: Normal caliber. No wall thickening appreciated. Appendix not
clearly visuatized, No inflammation in the expected region of the
appendix to suggest acute appendicitis. .

. Lymph nodes: No lymphadenopathy.

‘dominal aorta: No aneurysm.

‘ _-@rior vena cava: Unremarkable.

Printed: 12/30/2019 2:26:09 PM By: Ortega, Yenni | Page: 1 of 7

 

 
 

5 NewYork-Presbyterian
atient Discharge Instructions -

Peritoneum: No ascites. No extraluminal air.
Abdominal wall: Umbilical fat containing hemia.

Bones: No aggressive lesion. Left femoral intertrochanteric
sclerotic 1.5 cm lesion possibly enchondroma.
Soft tissues: Unremarkable.

Lung bases: Clear.

IMPRESSION: |
Etiology of abdominal pain NOT identified on this study,

Left lateral segment hypodense heterogeneous liver mass up to 4.0 cm
possibly hemangioma but not definitive by the study. Multiphase CT —
or MRI contrast-enhanced studies recommended for further evaluation
on a nonemergent basis.

US Abdomen Right upper Quadrant 12/29
CLINICAL HISTORY:
Right upper quadrant pain

TECHNIQUE:
Limited ultrasound examination of the right upper quadrant abdomen
assessing gray scale appearance and color Doppler flow.

JMPARISON:
"one

FINDINGS:

Liver.

size: 16.6 cm in longitudinal dimension

Appearance: Smooth contour, Normal echogenicity. 3. 7 x 3:0 x 3.8m
echogenic left liver mass, corresponding to the finding on recent CT-
and likely representing a hemangioma.

Portal veins: Patent with normal direction of flow

Hepatic veins: Patent with normal waveform -

Biliary

Gallbladder nondistended

Wall thickness: Thickened (5 mm)

Pericholecystic fluid: Smalt volume pericholecystic fluid,
Lumen: Multiple shadowing gallstones. .

Tenderness to sonographic palpation: Present

Intrahepatic ducts: Normal

Common ‘duct: 6 mm: no calculi in visualized portions of duct.

Pancreas
Quality of visualization: Limited, portions of the head and distal

. body/tail obscured by overlying bowel gas.

A

Appearance: Normal
Pancreatic duct: Not dilated

“ght kidney
2@: 10.6 cm in longitudinal dimension

~ ppearance: Normal echogenicity. No mass. No hydronephrosis. No

shadowing calculi.

Printed: 12/30/2019 2:26:09 PM By: Ortega, Yenni

 

Case 1:20-cv-00516-MKV Document’29 Filed 10/14/20 Page 45 of 85

Visit: 000422492 292
MRN: 7955 15 32

' Location: LMH5C-0514-02
Name: WILLIAMS, ALEXANDER
, Dr.: Vigiola Cruz, Mariana

Page: 2 of .7

DOB: (08 Feb 1981)
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 46 of 85

t=

| / it
-'NewYork-Presbyterian wSMIRN: 7955 1852
Location: LMH5C-0514-02 |

gs . . Name: WILLIAMS, ALEXANDER
,  itient Discharge Instructions Dr.: Vigiola Cruz, Mariana’

. . “ oy DOB: (08 Feb 1981)
Free fluid: Absent |

IMPRESSION:

Multiple shadowing gallstones with mild gallbladder wall thickening,
pericholecystic fluid and a positive sonographic Murphy sign. Given
normal white count and lack of gallbladder distension, these findings
are equivocal for acute cholecystitis.

Follow-up Appointments:
APPOINTMENT REMINDERS

'- As needed for elective cholecystectomy
toward L Beaton
ADDRESS: .
170 William St., 5th floor

New York, NY 10038

PHONE: |
\ 646-898-4744 option #6

Instruction:

 

Please call your doctor if you experience these symptoms :
. ‘MM Worsening Symptoms
( M Severe Chills
Mo CChest Pain
f Shortness of Breath
wi ~ Wersening Pain oO
Medications-Medication Safety Information

M1 Please refer to Discharge Medication List

Medications Administered on Day of Discharge : Piperacillin Tazobactam Inj 4500mg IV PiggyBack q8hr - administered
at: Dec 30 2019 5:19AM

Heparin Inj SOOOUNIT Subcutaneous q8hr = - administered:at: Dec 30 2019 5: 19AM

D5W 1/2 Normal Saline 1000m! IV Cont Infusion <Continuous> —- administered at: Dec 30 2019 10: O6AM

Heparin Inj SOOOUNIT Subcutaneous q8hr = - administered at: Dec 30.2018 1:13PM

Piperacillin Tazobactam Inj 4500mg V PiggyBack g8hr = - administered at: Dec 30 2019 1:13PM -

Pain Management Discharge Plan/Patient/Family Education

“= =©Medications Prescribed for pain management? MI No
Diet/Nutrition
| Diet(ADULT)
= =Regular Diet: NO dietary restrictions
MJ Other Diet Instructions : LOW FAT DIET:
HM Activity :
HM No Restrictions

M1 Additional Instructions for Patient/F amily/Guardian/Caregiver: Please take antibiotics as S prescribed. Follow up as needed
for interval cholecystectomy. SSE SS
‘u may call Dr. Beaton's office at 212. 312- 5373 for any problems or questions. This line is ‘answered 24hrs a day, 7 days a
~..4ek by the answering service. To séhedule your follow appointment call 646-898-4744 option #6. You may also email Dr.

veaton at hlbe001@med. cornell.edu for non- urgent is issues or fax at 212-312-5769.
ee

Printed: 12/30/2019 2:26:09 PM By: Ortega, Yenni . Page: 3 of 7

 

A

 

 

 
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 47 of 85° ~~

= NewYork-Presbyterian

\tient Discharge Instructions

Special Instructions :

Visit: 000422492 292

MRN: 7955 15 32

Location: LMH5C-0514-02
Name: WILLIAMS, ALEXANDER
Dr.: Vigiola Cruz, Mariana

DOB: (08 F Feb 1981)

1 =Smoking is detrimental to your heaith. If you currently smoke or have smoked in the last 12 months, you are advised to
stop. You are also advised to avoid exposure to second hand smoke. You may call the quit line at 1-888- ‘609-6292 or 1-866-:

NYQUITS for help.
Patient Education Handouts:
wi Smoking patient education handouts given:
. M N/A
Document Name: N/A

4 Congestive heart failure patient educational handouts given:
M N/A
M Diabetes educational handouts given:
B NA .
M4 COPD patient educational handout given:
M1 Stroke patient education handouts given:
Mm NA
M1 Transplant patient education handouts given:
M N/A
fH Rehab patient education handouts given:
MW NA
4 sgharge Disposition and Destination:
‘ " ju_are being discharged to:
M Other Facility : prison

Patient Acknowledgment
Patient Signature :

M THE ABOVE INSTRUCTIONS HAVE BEEN EXPLAINED AND GIVEN TO ME. MY QUESTIONS HAVE BEEN

ANSWERED AND | UNDERSTAND THE INFORMATION PROVIDED TO ME.

M | HAVE ALSO RECEIVED THE DISCHARGE NOTICE ON BEHALF OF MYSELF AS THE PATIENT OR AS THE

REPRESENTATIVE OF THE PATIENT. :
MI = Name of PATIENT/FAMILY:

 

 

Date: Time:
M Signature Patient/Relative/Guardian:
Signature:
| Date / / ~~ ‘Time: _ Dam Op.m
RN Signature :
Discharge RN Signature :
Date: / / Time: : Dam. Op.m

Caregiver (for patients 18 and older):

Primary Caregiver: —
! Caregiver Identified: Yes

~ Name: crystal

Printed: 12/30/2019 2:26:09PM By: Ortega, Yenni

Page: 4 of 7
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 48 of 85
at, hen ut Visit: 000422492 292
“| New York-Pr esbyter lan | - " MRN: 7955 15 32
7 Location: LMH5C-0514-02
Name: WILLIAMS, ALEXANDER

Dr.: Vigiola Cruz, Mariana

itient Discharge Instructions
DOB: (08 Feb 1981)

- Telephone #: 3479416436
Relationship to patient: spouse
Written authorization of release of personal health info obtained: No-patient declined to release PHI -

@ Plan of Care for Medical Provider at Discharge:
Please take antibiotics as prescribed. Follow up as needed for interval cholecystectomy.
Medications;

For Questions and Concerns:

M1 For Questions or Concerns Call :

 

Printed: 12/30/2019 2:26:09 PM By: Ortega, Yenni Page: 5 of 7
 

 

away.

Case 1:20-cv- 00516- MKV Document 2 29° “Filed 10/14/20 Page AQ 9 of 85 -

ExitCare® Patient Information

questions you have with your health care provider. , :
aga
Cholecystitis

cholecystitis is an inflammation of your gallbladder. It is usually
caused by a buildup of gallstones or sludge (cholelithiasis) in i soa: a ~=~S”sé«Stommaach
your gallbladder. The gallbladder stores a fluid that helps digest le aie
fats (ile). Cholecystitis is serious and needs treatment right

CAUSES

> Gallstones. Gallstones can block the tube that leads to your
gallbladder, causing bile to build up. As bile builds up, the
gallbladder becomes inflamed. — aa

» Bile duct problems, such as blockage from scarring or BEEK s nascenarts, ne. 2m0e
kinking. .

» Tumors. Tumors can stop bile from leaving your gallbladder correctly, causing bile to build up. As bile
builds up, the gallbladder becomes inflamed. :

 

SYMPTOMS

Nausea.

Vomiting.

Abdominal pain, especially in the upper right area of your abdomen.
Abdominal tendermess or bloating.

Sweating. :

Chills.

YOY

"ev

~ Fever..

* Yellowing of the skin and the whites of the eyes (aundice).

DIAGNOSIS

Your caregiver may order blood tests to look for infection or gallbladder problems. Your caregiver may also
order imaging tests, such as an ultrasound or computed tomography (CT) scan. Further tests may include a
hepatobiliary iminodiacetic acid (HIDA) scan. This scan allows your caregiver to see your bile move from the
liver to the gallbladder and to the small intestine.

TREATMENT

A hospital stay is usually necessary to lessen the inflammation of your gallbladder. You may be required to not
eat or drink (fast) for a certain amount of time. You may be given medicine to treat pain or an antibiotic
medicine to treat an infection. Surgery may be needed to remove your gallbladder (cholecystectomy) once the _
inflammation has gone down. Surgery may be needed right away if you develop complications such as death of
gallbladder tissue (gangrene) or a tear (perforation) of the gallbladder.

HOME CARE INSTRUCTIONS °

Home care will depend on your treatment. In general:

» Ifyou were given antibiotics, take them as directed. Finish them even if you start to feel better.

» Only take over-the-counter or prescription medicines for.pain, discomfort, or fever as directed by your
caregiver.

+. Follow a low-fat diet until you see your caregiver again. —

» Keep all follow-up visits as directed by your caregiver.

2/3 ©2019 ExitCare,LLC 12/30/2019 02:25:39 PM
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 500f85 -
ExitCare® Patient Information
SEEK IMMEDIATE MEDICAL CARE IF:
® “Your pain is increasing and not controlled by medicines.
“+ Your pain moves to another part of your abdomen or to your back.
You have a fever.
+ ‘You have nausea and vomiting.

MAKE SURE YOU:

» Understand these instructions.

* Will watch your condition.

_ » Will get help right away if you are not doing well or get worse.

Document Released: 12/18/2006 Document Revised: 9/11/2013 Document Reviewed: 11/2/2012

ExitCare@® Patient Information ©2015 ExitCare, LLG. This-information is-not Intended te replace advice given to you by your health care provider. Make sure you discuss any

questions you have with your health care provider.

This information is brief and general. It should not be the only source of your
information on this health care topic. It is not to be used or relied on for diagnosis or
treatment. It does not take the place of instructions from your doctor. Talk to your

health care providers before making a health care decision. http://nyp.org/

3/3 ©2019 ExitCare, LLG 12/30/2019 02:25:39 PM
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 51 of 85

i NewYork-Presbyterian
™] The University Hospitals of Columbia and Comell

ED PATIENT DISCHARGE INSTRUCTIONS
LMH Adult Emergency Department

Patient Name: WILLIAMS, ALEXANDER MRN: * 7955 15 32

Visit Number: 000422492 292
Date of Birth: 08-Feb-1981 Visit Date and Time: 12/29/2019 03:51
ED Attending MD: Willis, Lucy Katherine Discharge Date and Time: 12/29/2019 08:46

 

EMERGENCY DEPARTMENT DIAGNOSIS:

DISCHARGE INSTRUCTIONS:
DISCHARGE INSTRUCTIONS GIVEN:

Abdominal Pain, Adult - 12/29/2019

AFTER Ne a
“Your CT scan shows a 4cm liver mass, and you need a multiphase CT or MRYas soon as
possibte for further evaluation. Return to ER IM or new 6ning symptoms.

 

 

NEW MEDICATION:
New Medication: N/A

RETURN TO EMERGENCY DEPARTMENT FOR PERSISTENT, WORSENING, OR NEW

SYMPTOMS:
including: fever, chills, vomiting, abdominal pain, or other concerning/worsening symptoms.

 

 

 

ED VISIT SUMMARY:
- Procedures: —
No major procedures were performed in this visit .
Laboratory Results: Result Result Value Status |
Value Ranges
PT/INR (12/29/2019 5:33 AM) ,
Anticoagulant _ None ' [J Final
Prothrombin Time , 15.5 [12.1-15.4 second(s)] Final
Int'l Normal Ratio 1.2 [0.8-1.3 ] Final
.Estimated Glomerular Filtration Rate (12/29/2019 5:47 AM) .
eGFR African-American (MDRD) -  >60 [>=60- mL/min/1.73 m2] ——-—séFinaall
eGFR Non African-American (MDRD) >60 - [>=60- mL/min/1.73 m2] Final
Lipase (12/29/2019 5:47 AM)
Lipase oo 37 [8-78 U/L] - Final
Magnesium (12/29/2019 5:47 AM) .
Magnesium 2.0 [1.6-2:6 mg/dL] Final
Auto Differential (12/29/2019 5:23 AM)
Nucleated RBC Auto 0.2 [0.0-1.0 100 WBC's] Final
~ Absolute NRBC 0.0 [- x10(9)/L] Final
Neutrophil percent auto 81.7 [45.0-70.0 %] Final
Lymphocyte Automated 11.9 [22.0-40.0 %] Final
Monocyte percent auto 5.8 [0.0-8.0 %] Final
Eosinophil percent auto 0.2 [0.0-8.0 %] Final
Basophile percent auto 0.4 [0.0-2:0 %] Final
Piease join www.mynyp.org to get your results oniine .
Page 1 of 5

Requested: 12/29/2019 By: Willis, Lucy Katherine (MD)
 

 

~ Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 52 of 85

| NewYork-Presbyterian

 ™) The Univ crsity Hospitals of Comumbia and Comell

ED PATIENT DISCHARGE INSTRUCTIONS
- LMH Adult Emergency Department

 

Patient Name: WILLIAMS, ALEXANDER. MRN: 79551532
: Visit Number: - 000422492 292
Date of Birth: 08-Feb-1981 _ Visit Date and Time: 12/29/2019 03:51 |
ED Attending MD: Willis, Lucy Katherine Discharge Date and Time: 12/29/2019 08:46
_ Neutrophil Absolute Number 5.60 [1.80-7.70 x10(9)/L] Final
Lymph Absolute # (Westchester) «0.8 [1.0-5.0 x10(9)/L] Final
Monocyte Absolute Number 0.40 [0.00-1.32 x10(9)/L} ~ Final
Basic Metabolic Panel (12/29/2019 5:47 AM)
_ Sodium Serum 138 [137-145 mmol/L] Final |
Potassium Serum 4.4 [3.6-5.0 mmol/L] Final
Chloride Serum 104 [98-107 mmol/L] Final
Co2 28.0 [22.0-30.0 mmol/L] Final
Urea Nitrogen (BUN) — 7.0 [7.0-20.0 mg/dL] Final
Creatinine Serum . 0.9 [0.7-1.3 mg/dL] . . Final
Glucose Random . «96 [70-100 mg/dl] Final
Anion Gap : 6.0 ‘[5.0-17.0 ] Final |
Calcium, Serum 8.9 [8.4-10.2 mg/dL] Final
BUN/Creatinine Ratio 7.8 [6.0-22.0 ] Final
Liver Function Panel (12/29/2019 6:0 AM) |
Total Protein 7.0 — [5.6-8.1 g/dL] Final !
Albumin level 41 — [3.2-5.0 g/dL] ~ Final |
Globulin 3 [2-3 g/dL] _ Final
Bilirubin, Total 0.6 [0.3-1.2 mg/dL] Final
Bilirubin, Direct 0.4 [-<=0.3 mg/dL] Final
Bilirubin, Indirect oo _ 0.2 [0.1-0.8 mg/dL] _ Final
Aspartate Aminotransferase 148 [5-34 U/L] Final
Alanine Aminotransferase 105.0 [0.0-55.0 U/L]. , Final
Alkaline Phosphatase . 115.0 [40.0-150.0 U/L] Final
Troponin I (12/29/2019 5:54 AM)
Troponin | . 0.0 {0.0-0.4 ng/mL] Final
Complete Blood Count with Differential (12/29/2019 5:23 AM)
. WBC Count 6.8 [4.0-11.0 x10(9)/L] Final
Red Blood Cell Count 5.80 [4.60-6.20 x10(12)/L] Final
‘Hemoglobin 12.9 [14.0-18.0 g/dL] Final
. Hematocrit | 40.4 [40.0-54.0 %] a Final
Mean Corpuscular Vol 69.6" [80.0-95.0 fL] Final
Mean Corp Hgb (Mch) 22.2 [26.0-33.0 pg]. Final
Mean Corp Hgb Conc 31.9 [31.0-36.0.g/dL] Final
RDW-CV 15.8 . [11.5-14.5 %] Final
Platelet Count 184 [150-430 x10(9)/L] Final
Mean Platelet Volume 8.70 _[8.00-12.00 fL] Final

 

Radiology Results:

CT Abdomen And Pelvis With IV Contrast
(12/29/2019 7:36 AM)

Please join www.mynyp.org to get your results online

Page 2 0f 5
Requested: 12/29/2019 By: Willis, Lucy Katherine (MD)
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 53 of 85

| NewYork-Presbyterian

=} The Lriversity Hospitals of Columbia and Comel

ED PATIENT DISCHARGE INSTRUCTIONS
LMH Adult Emergency Department

 

Patient Name: WILLIAMS, ALEXANDER MRN: | 7955 15 32

Visit Number: 000422492 292
Date of Birth: 08-Feb-1981 | Visit Date and Time: 12/29/2019 03:51
ED Attending MD: Willis, Lucy Katherine Discharge Date and Time: 12/29/2019 08:46
Ordered: 12/29/2019 04:40 AM PATIENT NAME: WILLIAMS, ALEXANDER
Location: 092 MRN: 79551532

Age: 38 yrs Sex: M
Adm M.D.: RODRIGUEZ, JAMES EMD DOB: 02/08/1981

Exam Date: Accession #: ExamCode: OrderMD:°
12/29/2019 *B747528 CTABPELW RODRIGUEZ, JAMES E MD

CLINICAL HISTORY:
upper abdominal pain; Abdominal pain R10.9

TECHNIQUE:

CT of the abdomen and pelvis with intravenous contrast
IV Contrast type: 95 cc Omnipaque 300

Oral con trast: Gastrografin

COMPARISON:
None.

 

ao

FINDINGS--~ — ee
‘iver: Smooth in contour. Segment 2/3 hypodense lesion measuring 4.0
x 2.7 x 2.9 cm with suggestion of possible nodular peripheral
ntinuous enhancement. Portal and hepatic veins patent.

————

 

Biliary system: Gallbladder nondistended without calcified stone. No
biliary ductal dilatation.

Pancreas: Unremarkable.
Spleen: Unremarkable.
Adrenal glands: Unremarkable.

Kidneys: Normal enhancement. No mass. No hydronephrosis. No calc ified
stones.

Urinary bladder: Unremarkable.

Prostate/seminal vesicles: Unremarkable. —

Bowel: Normal caliber. No wail thickening appreciated. Appendix not
clearly visualized. No inflammation in the expected region of the
appendix to suggest ac ute appendicitis. .

Please join www.mynyp.org to get your results online

Page 3 of 5
Requested: 12/29/2019 By: Willis, Lucy Katherine (MD)

 

 
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 54 of 85

| NewYork-Presbyterian -

| The University Hospitals of Columbia and Cornel

ED PATIENT DISCHARGE INSTRUCTIONS
LMH Adult Emergency Department

Patient Name: WILLIAMS, ALEXANDER MRN: 7955 15 32

Visit Number: 000422492 292
Date of Birth: 08-Feb-1981 Visit Date and Time: 12/29/2019 03:51
ED Attending MD: Willis, Lucy Katherine Discharge Date and Time: 12/29/2019 08:46

 

Lymph nodes: No lymphadenopathy.

Abdominal aorta: No aneurysm.
Inferior vena cava: Unremarkable.

Peritoneum: No ascites. No extraluminal air.
Abdominal wall: Umbilical fat containing hernia.

Bones: No aggressive le sion. Left femora! intertrochanteric .
sclerotic 1.5 cm lesion possibly enchondroma.
Soft tissues: Unremarkable.

Lung bases: Clear.

IMPRESSION:
Etiology of abdominal pain | NOT identified o on n this study.

  
  
  

ft lateral segment hypodense heteroge neous s liver mass up to 4. 0 cm>

possibly hemangioma but not definitive by the study. Multiphase CT
or MRI contrast-enhanced studies recommended for further evaluation
na nonemergent basis.

 
  
 

Prepared By: Sy, Calvin MD

Study interpreted and repor t approved by: Sy, Calvin MD
Electronically signed Diagnostic Report imaging Report
12/29/2019 07:14 AM - 12/29/2019 07:35 AM
Exam Complete - Signed-Off

 

Disclaimer:

Test Name Disclaimer Text
Liver Function Panel Reference ranges for patients &it;12 months are incompletely defined.
PT/INR Suggested therapeutic INR ranges for patients stabilized on oral

anticoagulants:&.4x0D;

&#x0D;

Venous thrombosis, pulmonary embolism and atrial fibrillation - 2.0-

. 3.0&#x0D,;
- &#xOD;

Prosthetic heart valves and recurrent systemic embolization - 2.5-3,5
Patient Signature:

Please join www.mynyp.org to get your results online

Page 4 of 5
Requested: 12/29/2019 By: Willis, Lucy Katherine (MD)
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 55 of 85
| NewYork-Presbyterian

™| The Lriyersity Hospitals of Caumbta and Cornell

ED PATIENT DISCHARGE INSTRUCTIONS
LMH Adult Emergency Department

Patient Name: WILLIAMS, ALEXANDER MRN: 7955 15 32

. Visit Number: 000422492 292
Date of Birth: 08-Feb-1981 Visit Date and Time: 12/29/2019 03:51
ED Attending MD: Willis, Lucy Katherine . Discharge Date and Time: 12/29/2019 08:46

 

| Have fully understood what was explained to me:

x
Patient or Guardian Signature
WILLIAMS, ALEXANDER

 

Signature acknowledges that Patient and/or Guardian has received this instructions.and understands them. Patient and/or
Guardian also understands that he/she should follow up with his/her primary care physician once discharged.

 

Discharge |

Instructions

* TO PATIENT:

THIS EXAMINATION AND TREATMENT WHICH YOU HAVE RECEIVED HAS.BEEN ON AN
EMERGENCY BASIS ONLY AND HAS NOT BEEN INTENDED TO BE A SUBSTITUTE OR -
REPLACEMENT FOR COMPLETE MEDICAL CARE. FOR YOUR PROTECTION AND TO PREVENT
POSSIBLE COMPLICATIONS, IT IS SUGGESTED YOU FOLLOW THE RECOMMENDATIONS
CHECKED BELOW.

X-RAYS.

The interpretation of your X-rays and other radiological test at the time of your visit to the Emergency
Department is a preliminary report. Radiological tests are reviewed before a final report is issued. You
will be notified if there is a change in diagnosis. If your symptoms persist or worsen you should return
to the Emergency Department.

Additional studies may be necessary as some abnormalities become apparent at a later time.
Call 212-746-0595 Monday - Friday 10 to 6 for test results.

 

 

 

Please join www.mynyp.org to get your results online

Page Sof 5
Requested: 12/29/2019 By: Willis, Lucy Katherine (MD)
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 56 of 85

EXHIBIT - H
 

 

Case 1:20-cv-00516-MKV APEACHMENE? CFiled 10/14/20 Page 57 of Ae fe. C Oy

 

CITY OF NEW YORK - DEPARTMENT OF CORRECTION

OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES _ Form: T102R

 

 

 

 

 

 

 

 

 

 

 

DISPOSITION FORM Ref.: Dir. 3376R-A
Grievance Reference #: oe Date Filed: Facility:
274126/T002/20 01/03/20 MDC
Inmate Name: : Book and Case#: Category:
WILLIAMS, ALEXANDER 141-18-01632 — [TMEDICAL

 

 

 

From OCGS Inmate Statement Form, print or type short description of grievance: | was taken to hospital for medical

 

injury and told by doctor that my diet was to be changed in preparation of surgery the
the dietitian changed my diet but the facility has yet sent me the correct feeding 3x times a
day. |

 

 

 

 

 

Action Requested by Inmate: correct my diet.

 

 

STEP 1: FORMAL RESOLUTION

Check one box: 2] Grievance [J Submission is not subjected to the Grievance Process

The Office Of Constituent and Grievarice Services proposes to formally resolve your grievance as follows below.
Alternatively, OCGS staff shall provide an explanation for why the submission is not subject to the OCGS process.
Grievances not subject to the Grievance Process cannot be appealed.

On 01/03/20 The OCGS reviewed your statement and learned that according to CHS patient relations
you are on a Therapeutic diet list.

 

 

 

 

 

CHECK THE APPROPRIATE BOX BELOW AND PROVIDE YOUR SIGNATURE
(Failure to sign forms will forgo your right to appeal the proposed resolution.)

2 Yes, | accept the resolution [J No &! request to appeal the resolution of this grievance to the Commanding officer.

“subject fo the Gri Process

 

Note: if you appeal, the grievance staff can request for a preiimfna 0 bu iow if they feel the complaint was thoroughly investigated and addressed, prior to forwarding to the
Commending Officer. You will receive me outcome | of Oi raview/within my bus, 6 days to inform you the appeal will prow oF you exhausted administrative reracias, Grievance not

 

 

 

. eee 7 OP Date: iin VY MAT

a Preliminary Review Requeded

 

Grievance Coordinator/Officer Signat f Date:

(tes (9361 /- 6- Ze

 

 

 

 
 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 58 of 85

 

 

CITY OF NEW YORK - DEPARTMENT OF CORRECTION

 

 

 

 

 

 

 

 

 

 

 

 

OFFICE OF CONSTITUENT. AND GRIEVANCE SERVICES CRT tORAA
- INMATE STATEMENT FORM | Ref: Dir. 3276R-A
Inmate's Name: [Book & Case #: -. YNYSID#
IL Hex Lote oF lecigiess see oear. |
Facility: | | Housing Area: | ‘| Date-of incident: ‘| Data Submitted: |
Moe. Ga \2 “Br 1p OS= O\ -3.0.%

 

 

 

All grievances must be submitted within ten business days after tha Incident occurred, unless It's a sexual abuse or

_ | harassment allegation. The Inmate filing the grievance must personally prepare this statement. Upon collection by the Office

of Consiltuent and Grievance Services (OCGS) staff, OCGS staff will time-stamp arid Issue it g grievance reference number.
OCGS staff shall provide the inmate with @ copy of this form as a record of receipt. ,

 

anevance: ZH gqp  baken ay Kosa dae Ge redone |
: Bohr Roof “yoss io _ Avo ter , The | rw Avet LyvaJ .

yo_be_ Chrpnipes Za Proparcdain _ of Safer Wie dreds’
here isn s A My dret Bust ty SecA _ Has
Sot sn Sand oo Hy Garret —Leedas “Rw
vies A Any a | |

U

 

 

 

Action Requested by Inmate: C Pino = £ Coy Ne ¢ L.

 

 

 

Please read below and check the correct box:

Do you agree to have your statement edited for ciarification by OCGS staff? Yes Cj No A
Do you need the OCGS staff to write the grievance for you?

 

 

 

 

 

 

 

  
 

 

Yee [J No
Have you filed this grievance with a court or othar agancy? Yeo Ci. Ne BR
Did you require the assistance ofan interpreter? ; ‘
= = _ — =n ia iy — — nem —— * a : a . |
Inmate's Signature: Date of Signature:

 

 

Ae! ( OOH

FOR DOC OFFICE USE ONLY.

OCGS MUST PROVIDE A COPY OF THIS FORM TO THE INMATE AS A RECORD OF RECEIPT.
THIS FORM IS INVALID UNLESS SIGNED BY THE INMATE AND GRIEVANCE COORDINATOR

, a |: foypaice Reference # Game — ~
nev i | 274 Frnsho AE -nleohea

SAS SONVYARIES F 1 f Constituent and ae tee ioe Signature:

TIME STAMP

 

   
 

Lt

 

 

 

ROUGIUUOI L

 

 
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 59 of 85

EXHIBIT - I
 

 

 

| Case 1:20-cv-00516-MKVATRAGHMENT2OG Filed 10/14/20 Bielootes pA |
CITY OF NEW YORK - DEPARTMENT OF CORRECTION sy
_ OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES. | Form.:7102R —

 

 

 

   

 

 

 

 

 

 

: Eff.:3/23/19 ~
hot OO DISPOSITION FORM Ref.: Dir. 3376R+A
Grievance Reference #: Lo : I Date Filed: Facility:
1281259 a 01/29/20 . MDC |
Inmate Name: , Book and.Case#: Category: -
WILLIAMS, ALEXANDER , -'1141-18-01632 =; N/G-MD/STA

 

 

 

From OCGS Inmate Statement Form, print or type short description of grievance: On Jan 21.2020 when returning

from court | had a medical emergency while returning to the jail. Once the transportation got
got to the jail | was forced to wait outside on centre street while experiencing my medical emergency
| currently have a gall bladder infection that causes gall bladder attacks where | go through
periods of having sharp pains and lost of breathe. . |

I did not received medical attention until a hour and half later.

 

 

Action Requested by Inmate: j would like a copy of the report written and/all doc in relation to this

incident and | would like a copy of this complaint | placed in the file of every officer and medical personal involved.

 

STEP 1: FORMAL RESOLUTION:
Check one box: [J Grievance Submission is not subjected to the Grievance Process

_ The Office Of Constituent and Grievance Services proposes to formally resolve your grievance as follows below.

Alternatively, OCGS staff shall provide an explanation for why the submission is not subject to the OCGS process.
Grievances not subject to the Grievance Process cannot be appealed.

On 01/29/20 The OCGS reviewed your complaint and determined that it is not under the purview of the
OCGS; however it has been forwarded to the Head of Medical Staff in MDC for further investigation.

 

 

 

 

_ CHECK THE APPROPRIATE BOX BELOW AND PROVIDE YOUR SIGNATURE
. (Failure to sign forms will forgo your right to appeal the proposed resolution.)

 

 

 

 

 

 

 

 

oO Yes, | accept the resolution [EJ No I request to appeal the resolution of this grievance to the Commanding officer.
Note: if you appeal, the grievance staff can request for a pratiminary Sased review if they feel the compiaint was thoroughly investigated and addressed, Prior to forwarding to tha
Commanding Officer, You will receiva the oulcome of this review wil business days to inform you the appeaf will p. ¥ or you exh d i dies. Grievance not

bject to the Gri P. inot be appealed, ?

Inmate's Signature: , Tate:
| , : 1 UY ee
f oO Preliminary Review Requested [
Grievance ALE Signature: Sf Date:
Wy ERS VO

 

 

 

 

 
 

 

Case 1: 20- cv-00516-MKV. Document 29 Filed 10/14/20 Page 6 61 1 of 85

 

“tt\} CITY OF NEW VYORK- DEPARTMENT OF CORRECTION
naa’ (OEFICE OF CONSTITUENT AND GRIEVANCE SERVICES Form: THO1RA

 

Eff.:9/14/18

   

 

 

 

 

 

 

 

see _INMATE STATEMENT FORM [Ref.: Dir. 3376RA_
inmate's Name: : Book & Case #: - ~  'TNYSID #: .
alexander williams 141-180-1632 88 S90. |
Facility: ‘ . Housing Area: Date of Incident: ~~. pate Submitted:
md.c oo 9 north ___jan 21 2020] jan 22 2020

 

 

 

 

PAH grievances n must be submitted within ten business days after the incident o occurred, unless it's 4 sexual abuse or
harassment allegation, The Inmate fi iling the grlavance must Personally prepare this statement. ‘Upon collection by the Office
of Constituent and Grievance Services (OCGS) staff, OCGS staff will time-stamp and issue ita grievance reference number. -
oces staff shall provide the inmate with a copy of this form « 48 a record of receipt.

 

Gri @:
p revane —- on fan 21 2020 when re

  
 

qncy —
hile returning to the. jail. ‘once the transportation 1 got to the jail i wa

forced to wait outside on centre Stre | gency
4 currently have a gall bladder. infection. that. causes gall. bladder attack
piers T go through periods of having sharp. pains and losg of breathe.

 

i did not recived medical attention until a hgur and half later.

 

 

 

 

 
   

and ch ch t he correct box;

    

 

 

 

 

 

 

 

 

lease rea bel 1

Do you ‘agree to have your statement edited for clarification by ocGs staff? / Yes E] "No ts.
| Do you need the OCGS staff to write the grlevance for you? Yes Oo NORE
Have you illed this arlovance ith a court or other agency? Yes Oo Ne ya
- __Yes No. a
ee = — :
mo To ; ne @ of Signature:
FOR Doc OFFICE USE ONLY a

ocGcs MUST PROVIDE A COPY OF THIS FORM TO THE INMATE AS A \ RECORD OF RECEIPT,

THIS FORM is 5 INVALID UNLESS SIGNED BY THE INMATE AND GRIEVANCE COORDINATOR

TIME STAMP; ft). ‘1 cl bf NYPGAéhance Reference # . > 9 Catagory: - dot 4.
oe a "23/959 . TA ‘ue ble |

 

 

 

AS 30NYARUID ¥ IN3
” HONaFENOD iat Offite of Constituent and Grievances “Lai Ts Coordinator/Officer ‘Signature:

 

 

 

 

 
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 62 of 85

EXHIRIT - J
 

 

Case 1: 20- cv-00516-MKV sPogument29 Filed 10/14/20 Paar wiih a
* CITY OF NEW YORK - DEPARTMENT OF CORRECTION | |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES Form.: 7102R
DISPOSITION FORM — Ref.: Dir. 3376R-A
Grievance Reference #: _.| Date Filed: . Facility:
294345/T 095/20  -703/17/20 oO ~ TMDC
Inmate Name: - a Book and Case#: a | Category:
WILLIAMS, ALEXANDER 141-18-01632 ‘| MEDICAL
From OCGS Inmate Statement Form, print or type short description of grievance: In the last week or so

 

numerous officers has worked the housing unit and seem to be sick and/or exhibiting signs
of the flu MDC has not establish any prevention procedures such as sanitizing daily even though
the date of NY is currently in state of emergency due to the rapid Spread of corona virus.

MDC is located i in china town where it suspect virus as

 

 

 

Action Requested by Inmate: —_ Please test me for corna virus and please create sanitation crew to sanitize _

housing unit each tour.

 

STEP 1: FORMAL RESOLUTION

Check one box: [7] Grievance oO Submission is not subjected to the Grievance Process

The Office Of Constituent and Grievance Services proposes to formally resolve your grievance as follows below.
Alternatively, OCGS' staff shall provide an explanation for why the submission is not subject to the OCGS process.

Grievances not subject to the Grievance Process cannot be appealed. .

ON 03/17/20 The OCGS reviewed your statement and it was forwarded to the Head of MDC medical staff

for further review y and handling.

 

 

 

 

CHECK THE APPROPRIATE BOX BELOW AND PROVIDE YOUR SIGNATURE
(Failure to sign forms will forgo your right to appeal the proposed resolution.)

[] Yes, | accept the resolution EJ No BA caest to appeal the resolution of this grievance to the Commanding officer.

few if they feel the complaint was theroughly investigated and addressed prior to forwarding to the

Note: if you appeal, the grievance staff fan west for a pratimni base vi
Commanding Officer. You will receive ts oute me of on review wifttin (3) business days to Inform you the appeal will p dor you a admit tivé remedies, Grievance not

 

bject fo the Grit e Process

Inmate's Signature: ou. L I \/ qf Date: 3 J 22 Joy.

CN Ne
oO Preliminary Review Toone? /

Sieve Of ter Si os 1B / Date: . 8 h 4 he "

 

 

 

 

 

 

 

 

 
 

 

“Case 1:20-cv-00516-MKV Document.29 Filed 10/14/20 Page 64 of 85

 

 

CITY OF NEW YORK - DEPARTMENT OF CORRECTION

OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES Fon: 710A
{ INMATE STATEMENT FORM - _ r

“WA & Case #:

- - Book & vo | | NYSID #: oe
Aon. |Top
Facility: | 4°) a ‘Housing Area: ,, . . | Date ofincident: — ~ | Date Submitted.
Ube Pay Spe Pann
All grievances must be submiltted within ten business days after the incident occurred, unless It's a sexual abuse or

arassment allegation. The inmate fillng the grievance must Personally prepare this statement. Upon collection by the Office

of Constituent and Grievance Services {OCGS) staff, OCGS staff will time-stamp and Issue it 8 grlevance reference humber..
OCGS staff shall provide the inmate with a copy of this form as @ record of receipt. me

Sewanee By fart werk of _f,

 

  
  

 

 

 

 

[Raf.; Dir. 3376R-A

  
  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

[Aceh 25 inn o. A heebine ch Si baus at a)
Action Requested by inmate: DAs abe. PELE _fve fl : é (Uda [Age-t _f
“ebse read below and check the coursctbox: Ct) OAC] Top —_—— —

Do you agree to have your statement edited for clarifleation by OCGS staff? Yes ia No eT
‘Do you naed the OCGS staff to write the grievance for you? .

  

 

 

 

 

 

 

 

 

 

Yes i No E :
Have you filed this grievance with a pourt onother agency? — Yes [) No b=
Did you require the assistance of jn Interpréter? 47. Yes co - No

 

 

 

 

 

inmate's Signature: —

   

 

et Tt

 

 

— 7 em —
a _ FOR DOC OFFICE USEONLY.
OCGS MUST PROVIDE A COPY OF THIS FORM TO THE INMATE‘AS A RECORD OF RECEIPT.
THIS FORM IS INVALID UNLESS SIGNED BY THE INMATE AND GRIEVANCE COORDINATOR
ME STAMP

 

 

 

. - _ [Grievance Reference # ; ica Category:
Wedel Liu? P29 9¢F 7035/20 | 4-Melenl.

oo Office of Constituent and Grievangeé Seryices Coordinator Offic
gas 33H TA BtUD Han sHGa

 
 

‘

 

 

 

 
 

 

- Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 65 of 85

FXHERIT - X
 

 

Case 1:20-cv-00516-MKVAFHACHMENT29¢ Filed 10/14/20 Poguena dot siyyc/

 

 

CITY OF NEW YORK - DEPARTMENT OF CORRECTION

$867 )| __ OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES _ Form.: 7402R

 

 

   

 

 

 

 

 

 

 

DISPOSITION FORM Ref.: Dir. 3376R-A
Grievance Reference #: Date Filed: Facility:
295244 . 03/19/20 MDC
Inmate Name: — . Book and Case#: Category: —
WILLIAMS, ALEXANDER . 141-18-01632 . NGMEDSTAFF

 

 

 

From OCGS Inmate Statement Form, print or type short description of grievance: | do not feel good I have head a ches

 

| have been vomiting and | feel hot and cold | would like to be seen by medical for sick call. The Officer

 

CO. Raphel contacted medical and they still refuse to come to unit 9 North please check medical care logbook for

 

refe rence.

 

After requesting to be tested for corona virus on March 11, 2020 today the doctors afforded medical sickcall

 

to 9 south but refused to afford sick-call and medical care to me on 9 North. Please check sick call
log book in unit 9 North. .

 

 

 

Action Requested by Inmate: Please afford me adequate medical care stop retaliation over my civil complaint

Please afford me adequate. medical care please stop retaliating.

 

 

STEP 1: FORMAL RESOLUTION

Check one box: E] Grievance Submission is not subjected to the Grievance Process

The Office Of Constituent and Grievance Services proposes to formally resolve your grievance as follows below.
Alternatively, OCGS staff shall provide an explanation for why the submission is ‘not subject to the OCGS process.
Grievances not subject to the Grievance Process cannot be appealed.

On 03/19/20 The OCGS reviewed your statement and determined that it is not under the purview of the
OCGS; however it has been forwarded to the MDC Medical staff for further review and handling.

 

 

 

 

 

OPRIATE BOX BELOW AND PROVIDE YOUR SIGNATURE
ign forms will forgo your right to appeal the proposed resolution.)

CHECK THE
(Failure t

  
   
  
   

CI Yes, | accept the resolution No en request to appeal the resolution of this grievance to the Commanding officer.

Note: if you appeal, the grievance stafi.gan requoSt for a preliminary based review if they feel the complaint was thoroughly investigated and addressed, prior to forwarding to the
Commanding Officer, You will recelye thd \autconpé of this review within (3) business days to inform you tie appeal will proceed or you one administrative ramedias. Grievance not
subject to the Grievance Process cahnot Be appedied.

 

 

 

Inmate's Signature: ger Date: 3 ke i

aa

| Preliminary Review Requested

 

[_
Grievance Coordinator/Officer,Zigna’ i Date: Al ho
hye GI I Gfee

 

 

 

 

 
 

 

-Case:1:20-0v-00516-MKV- Document 29 Filed 10/14/20, Page 67 of 85...

 

 

 

 

 

 

 

neodie OC6s ot nt ata tien bbe » Ce
— —— oa” ae a yO ney -
eve you fd ti , NADA SOM OY Ota agua. a : a Yeo. no ° pak
ee wee we”

be

  
  

, ae eerionrt nn ae
sre a

- aA8 3 movaatua |
., - ROTLORUEO

 

 

 

 

  
 

 
 

 

| Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 68 of 85

 

  
   

CITY OF NEW YORK - DEPARTMENT OF CORRECTION

 

 

 

 

 

 

 

 

 

 

 

{OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES conn HORA |
J INMATE STATEMENT FORM "| Ref.: Dir, 3978R-A |
: Book & Case #:  ENYSID #&: - |
Aeon gle Lean L4/GU 6 307 fF OUBTIOSS(__..
Facillty; Housing Area: ‘| Date-of incident: ‘I Date Submitted:
Hse 7

 

 

<oe book 2 to

 

 
 

 

 

 

   

Action Requested by Inmate:__zé

a
. er

 

 

 

a act bel nd chec ore
| Do you agree to hava your.statement edited for clatification by OCGS staff? ve (} uw J
Do you need the OCGS staff to write the grievance for you? .. ve [wo OJ
(Have you filed this grievance with a court or other agency? Yea oO No Oo

Did you require the assiatance of an interpreter?

Tene sere Ao, loon, = ~ Paes —-

FOR DOG OFFICE USE ONLY

 

 

 

 

 

OCGS MUST PROVIDE A COPY OF THIS FORM TO THE INMATE AS A RECORD OF RECEIPT,

THIS FORM I$ INVALID UNLESS SIGNED BY THE INMATE AND GRIEVANCE COORDINATOR

 

    
 

TIMESTAMP Le sit ty} UF

 

 

    
 

 

of Constituent and Grisvan ale, Meu ine Signature:
|
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 69 of 85

EXHTRIT - L
 

 

 

Case 1:20-cv-00516-M K Va PREHRRENT 2% Filed 10/14/20 Page te ODPL --

 

CITY OF NEW YORK - DEPARTMENT OF CORRECTION
_ OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES _| form: 71028

 

 

 

 

 

 

 

 

 

 

 

 

 

Eff.:8/23/19
DISPOSITION FORM Ref.: Dir. 3376R-A
Grievance Reference #: Date Filed: . Facility:
298306 03/30/20 MDC
inmate Name: Book and Case#: Category:
WILLIAMS, ALEXANDER 141-18-01632 NGSTAFFCOM
From OCGS Inmate Statement Form, print or type short description of grievance: lam writin g grivan cin g the

 

 

the fact that NYC does and the City of New York has not taken any preventive measures to

 

protect me from transmitting and catching Covid 19 even through DOCs has knowledge that

 

i am high risk due to know respiratory health issues such as my asthma and the infection in

 

gallbladder that stopped me from breathing 2x twice in 2020 this for to medical records available

 

even request.

 

 

Action Requested by Inmate: ~~ To be released under the N.Y.S. Statue, stop MDC officials from retaliating

 

 

 

STEP 1: FORMAL RESOLUTION

Check one box: FE] Grievance oO “I Submission is not subjected to the Grievance Process

The Office Of Constituent and Grievance Services proposes to formally resolve your grievance as follows below.
Alternatively, OCGS staff shall provide an explanation for why the submission is not subject to the OCGS process.
Grievances not subject to the Grievance Process cannot be appealed.

On 03/30/20 The OCGS reviewed your complaint and determined that it is not under the purview of the
OCGS; however it has been forwarded to the Head of the Facility for further review and handling.

 

 

 

 

 

 

CHECK THE APPROPRIATE BOX BELOW AND PROVIDE YOUR SIGNATURE
(Failure fo sign forms will forgo your right to appeal the proposed resolution.)

1 Yes, | accept the resolution

  

a request to appeal the resolution of this grievance to the Commanding officer.

Note: If you appeal, the grievance staff canfrequest for a preliminary based review If they feel the complaint was thoroughiy investigated and addressed, prior to forwarding to the
Commanding Officer. You will receive the outcome of this mview within (3) busi days fo Inform you the appeal will proceed or you exhausted administrative remedies. Grievance not

 

 

 

 

 

  
 

Subject to the Grievance Process cannot be appealed, f
Date: /
S 8(/ eu
rT /

Inmate's Signature: ( ~
Preliminary Review Requested

 

Grievance oor Fara

 

 

 

Ui a 7796 ” af x /-20
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 71 of 85

 

CITY OF NEW YORK - DEPARTMENT OF CORRECTION

OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES Form.: 7101R-A

_INMATE STATEMENT FORM Rel Dit anTBRRoA

 

 

 

 

 

 

 

 

 

ta's Name: L Book & Case#: _ . NYSID #;
a Lg LY (SWose_ O18 91898L

 

Date Submitted:

 

  

ANKS Q | nogins prea | “cje hs ok

All grievances must be submitted within ten business days after the incident occurred, unless it's a sexual abuse or

harassment allegation. The inmate filing the grievance must personally prepare this statement. Upon collection by the Office

of Constituent and Grievance Services (OCGS) staff, OCGS staff wil time-stamp and Issue ita grlevance reference number,
OCGS staff shall provide the inmate with a copy of this form 4S a record of receipt. ; ,

 

 

 

seen ae by rs aes OY o. 4 Duc he OV Weave
a = 5 | .

 

 

 

 

 

 

 

 

 

 

 

 

Action Noauaion by Inmate: c Qn Ie ak Q = OQ
Sdabwe Stoo Ke Hots Vea uit Yoda

 

Please read below and check the correct box: San We

Do you agree to have your statement edited for clarification by OCGS staff? Yes QO

No
Do you need the OCGS staff to write the grievance for you? Yes | No
Have you filed this grlavance with a court or other agency? Yes oO Noy
Did you require the assistancé of An Interpreter? , Yes Ow

   

 

   

 

 

 

 
 
 

   

 

‘inmate’ 8 Signature: f/

 

 

OCGS MUST PROVIDE A COPY OF THIS FORM TO THE INMATE AS A RECORD OF RECEIPT,

THIS FORM |S INVALID UNLESS SIGNED BY THE INMATE AND GRIEVANCE COORDINATOR

Te i re ij 4 GHeyance Reference #

ae Tae
Sg 20 ba 29GB. NO” ueeveblegey Ap loth

Og. fay COTE | oF Coneiituent and Grievances “vi lbs moe

 

TIME STAMP

 

 

cer Signature:

 

 

 

 

a Date of Sign ture: :
FOR DOC OFFICE USE ONLY ee

7

 

2 UL lend ingsh—
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 72 of 85

EXHTRTT - M
 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 73 of 85

JULIE A. CLARK, ESQ.
32 Court Street, suite 707
Brooklyn, New York 11201
917-309-9862
718-625-6888

Jcow24@aol.com

July 18, 2020

NYC Department of Corrections
Legal Department

75-20 Astoria Blvd.

East Elmhurst, NY 11370

Re: Alexander Williams
Book and Case # 141-18-01632 NYSID # 01897858L

Dear Sir or Madam:

lam the attorney for Alexander Williams. | am following up on complaints that have
been lodged on his behalf as well as commencing a new complaint.

| have attached the grievances and complaints that were lodged since January of 2020
and have only received a perfunctory response on April 8, 2020 that it has been forwarded to
the appropriate unit. There has not been a response to date.

The grievances relate to medical issues that Mr. Williams is experiencing and the lack of
an adequate response by the Correctional facility. Mr. Williams suffers from respiratory
problems that are being exacerbated by the facility and are not being properly treated.

Further, Deputy Hardy at the Manhattan Detention Center has signaled out my client
and is harassing him. She has also indicated that she will put a “case” on him so that he
receives additional charges and has his privileges taken away. This behavior must stop
immediately.

In addition, we do not want any retaliatory action by any corrections officer against Mr.
Williams because he is making a complaint.

Please investigate this matter and the previous matters and contact us immediately.
nk you. We await your response. .

   
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 74 of 85

FXHERTT - N
 

 

7/16/2020 Cas@ntall2 Dred 4858 045411 Kciy of eycYors eta agpondence# 1 0.9B47080 Méesagete/Agenh\tiead, DOC - Other]

ij Gm all Crystal Williams <tlcvisionary@gmall.com>

 

[Fwd: ##301043## : City of New York - Correspondence #1-1-9332080 Message to
Agency Head, DOC - Other]

1 message

 

Service Desk <servicedesk@doc.nyc.gov> Wed, Apr 8, 2020 at 7:27 PM
To: ilcvisionary@gmail.com

Good day,

The New York City Department of Correction received your below correspondence. The details of your
correspondence have been forwarded to the appropriate unit within the agency for further investigation.

Thank you for contacting the NYC Department of Correction.

Office of Constituent and Grievance Services

NYC Department of Correction

Requester : agencymail:

Due by time : Apr 15, 2020 07:23 PM

Category : Constituent & Grievance

Description :

Below is the result of your feedback form. It was submitted on Wednesday 8th of Apri! 2020 06:18:24 PM

 

This form resides at

https://gcc02.safelinks.protection.outlook.com/?url=hitps%3A%2F %2Fwww i .nyc.gov%
?Fsite%2Fdoc%2Fabout%2F contact-the-commissioner.page&amp;data=02%7C01% 7Cagencyincoming %
40customercare.nyc.gov%7 C6éad5a01c0c0543f085be08d7dc0ac1f9%7C73d61 799c28440228d4 154cc4F19
29ef%700%7C0%7C63721981106762701 0&amp;sdata=%2BSJVapGdizrSgDi%2F9JwZGkh5ZM%
2BmIhWCWQHS0VIXwnE%3D&amp;reserved=0

 

Form: Customer Comment

| Organization Name: DOC
Message Type: Complaint
Topic: Oiher

Message: Hello,

https://mail.google.com/mail/u/1 7ik=7fc0b749a0&view=pt&search=allapermthid=thread-{%3A 1663448862 118374050&simpl=msg-f%3A 166344806211... 1/8

 
 

 

7/46/2020 Cash tewy R88 PEG OW oe Yak eRenpsponpia nee #4 -4/9937089 Message torApentgipad, DOC - Other] |
My husband Alexander Williiams 141801632 is currently in Manhattan Detention Complex and is suffering
with the-current conditions as of this afternoon. He has a headache, sore throat, runny nose diarrhea,and
body aches. He requested for medica! and they are refusing stating he has to call a number for medical. His
Book and Case Number are restricted so it will not let him call out. He is already at high risk due to his '
asthma and liver mass and gallstones. This is unfair treatment as he needs medical attention and no one is
assisting him. Below are the grievances he already has against the jail. If anyone can assist in this matter
and bring awareness | would greatly appreciate it.

Grievance # 281259 1/21/2020: While returning from court Alexander Williams had a medical emergency
and stopped breathing and he started back breathing. After this happen Emergency responded in one hour.

Grievance #295244 3/12/2020-Feeling sick, heart hurting, difficulty breathing and cold chills no response
was received. |
|
I
|

Grievance #298306 filing due to not taking any preventive measures while COVID19 is happening due to
his respiratory issue. Alexander was schedule to have surgery due to Cholecysitits and on hold due to

COVID-19.

| can be reached by email or at 347-941-6436

| would like to: enter my contact information below
Prefix:

First Name: Crystal

Mi:

Last Name: Williams

Suffix:

Company:

Street Address: 304 Lyme Court

Apt /Suite:

 

City: Raleigh

State: NC

Country: United States
Postal Code: 27609
Phone: 3479416436
Extension:

Email Address: ticvisionary@gmail.com

 

REMOTE_HOST: 104.112.235.151
HTTP_ADDR: www’ .nyc.gov
HTTP_USER_AGENT: Mozilla/5.0 (Windows NT 10.0; Win64; x64) AppleWebKit/537.36 (KHTML, like

Gecko) Chrome/80.0.3987.149 Safari/537.36

hitps://mail.goagle.com/mailful1 Hk=7fc0b749a0&view=pt&search=all&permthid=thread-T43A 16634488621 18374050&simpl=msg-f3A1 66344886211... 2/3
 

 

7116/2020 Caseria2 Orem Bn bSrbyt Kay of Deyo vam Coér@gpontencer 1-0 Md 100 messageto/Agenb\Oieaa, DUG - Umer

This e-mail, including any attachments, may be confidential, privileged or otherwise legally protected. It is intended only
for the addressee. If you received this e-mail in error or from someone who was not authorized to send it to you, do not |
disseminate, copy or otherwise use this e-mail or its attachments. Please notify the sender immediately by reply e-mail

and delete the e-mail from your system.

Click for details : http://servicedesk-p1/WorkOrder.do?woMode=viewWO8&wolD=301043

 

https://mail.google.com/mail/u/1?7ik=7fc0b749a0 &view=pt&search=all&permthid=thread-f%3A 1663448862 118374050ésimpl=msg-f%3A186344886211... 3/3 |
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20. Page 78 of 85

EXHIBIT - 9
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 79 of 85

HEALTH+

hoseimats | Correctional Health Services
HEALTH SERVICE UPDATE

NYC

 

A CLINIC OR DENTAL APPOINTMENT?
MEDICATIONS? GLASSES? |

Use the phone in your housing area and enter your
PIN then press 614# to speak with a nurse about your
health issues or leave a message.

Give your name, housing area, and book & case
number when you call.

Nurses can answer calls weekday mornings from vam-
12pm (except holidays).

In case of an emergency, please contact DOC.

 

 

NEW CLINIC HOURS:
Appointments are from 10am-10pm.

 

 

 

HEALTH ~

Lives Your Healthiest Lie. HOSPITALS

 
 

 

- Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page’ 80 of 85

 

 

 

————a — EE —————$<———_—— —
— —_—= — —————— —— =

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 
   

- (full name of the mio)

—cy - OB \W uno 9

-against- a ‘ 7 rovide docket number, If available; if filing this with a

. Se ‘ . complaint, you will not yet have a docket number.)
The Ch of Nau. fal
ok

tru name(s) of the defendaarespndet :

 

PRISON ER AUTHORIZATION
. By signing z below, I acknowledge that:

(1) because I filed this action as a prisoner,? Iam required by statute (28 U. S.C. § 1945) to pay a |
the full filing fées for this case, even if I am granted the right to proceed in foren pauperis pT
. (FP), thatis,. without prepayment of fees; i . OO

. @) the full $350 filing fee will be deducted in installments fronn my prison account, even if my”
"case is dismissed or I voluntarily withdraw it. . .

I authorize the agency. holding me in custody to:

- ao send a certified copy of my prison trust fund account statement for the past Six months
(from my current institution or any i institution in which I was incarcerated during the past oe
six months); _ CO oe a

@) calculate the amounts specified by 28 U. S. C.§ 1915(b), deduct those. amounts fom my
_ Prion trust. fund, and disburse those amounts to the Court.

This authorization applies to any agency into whose custody I may be transferred and to any |
other district court to Which my case may be transferred.

vam Qa

 

 

(Gate Ll. Oo Signature -
Nie na yauituigag
: Name ast, pint my | oO . a 7 a . - Prison Identification # - . a

 

“Address _ City | oo oe eS - Zip Code -

 

A “prisoner” i is “any person. inicarcerated or 1 detained i in any facility who f is 5 accused of, convicted of,
‘sentenced for, or adjudicated delinquent for, violations of criminal law or the terms or conditions of ok. as
“parole, probation, pretrial release, or diversionary program. ” 28 US. c. § 1915(h). . re

__ SDNY Rev. 10/26/36 - _ . . | re
 

fo. "Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 81 of 85 ©

 

————

 

 

 

— —— —

~ UNITED STATES DISTRICT Courr.
_ SOUTHERN DistRICcT OF NEW York

Alans’ \ WN gk AWS,
- (full name of the plaintiff or petitioner apeiing (each person
7 - must submit a separate application)

 

“Wy Cy

 

-against- Do . (Provide docket number, If avallable: if fillng this with

The Cay & seul | ult _ |

‘ffull name(e of the edefendant(sy/respondents))

"APPLICATION To PROCEED WITHOUT PREPAYING FEES OR costs |

Tama plaintiff/ petitioner i in this case and declare that I am unable to pay the costs of these proceedings
~ and I believe that I am entitled to the relief requested in this action. In support of this applicationto
- proceed in forma pauperis (FP) (without Prepaying fees ¢ or costs), I declare that the responses below are. -

. true: . 7
, 1 Are you incarcerated? | a a Yes. | oO No | (If“No,” go to Question 2.) ~
Lam beingheldat Waitt AN) wlohe Compo’
Do you receive any payiment from this institution? Nal Yes” Oo No
_ Monthly amount: — } a) _

Iflama prisoner, seé 28 US. c § 1915(h), I have attached to this document a “Prisoner Authorization”
directing the facility where I am incarcerated to deduct the filing fee from my account in installments _
-and to send to the Court certified copies of my account statements for the past six months. See 28

_ USC.§ 1915(a)(2), (b). I understand that this means that I will be required to pay the full ling fe fee.

2 Are you presently employed? OD Yes | & No.
. If “yes,” my employer's name and address are:

 

oo Gross monthly pay or wages: wo. Wh _
Ie" no,” what was your last date of employtnent? VS
Gross monthly wages 2 atthetime: Al

. oa . Fe

3. In addition to your income stated above (which you should not repeat here), have you o or anyone else
__- living at the same residence as you received more than n $200 i in the past 12 months from i any | ofthe - —
following, sources? Check all that. apply..

(a) Business, profession, or other self-employment a C] Yes te No.
' (b) Rent payments, interest, or dividends oo (7 Yes. | 3 No

SDNY Rev: 8/5/2015

your complaint, you will not yet have a docket number. yo
 

 

"Case 1:20-cv-00516-MKV Document 29. Filed 10/14/20 Page 82 of 85 ~

(c) Pension, annuity, or life irisurance payments — ’ (1 Yes | | ‘I No
_ d) Disability or worker's compensation payments ‘Ol Ye . fq No.
~ (@) Gifts or inheritances . O Ye. £@No
(f) Any other public benefits (anemployment social security, lv OPS
food stamps, veteran’ 8, etc.) O Yes. , a No.
‘(gy Any other sources a O Yes ra No

If you answered “Yes” to.any question above, describe below or on separate Pages each source of

money and. state the amount that ityou received and what‘ you expect to receive in the future.

Ne

| tf you answered “No” to all of the ‘questions above, explain how you are paying your expenses:
a N ee Hat owe
4 How much money ¢ do oyou have in cach orina checking, savings, or inmate account?

New &

5.. ‘Doy you: own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or. other |

financial instrument or thing of value, including any item of value held i in someone else’s name? is 80,

describe the property and its approximate value:

6, Do you have any housing, transportation, utilities, or Joan’ payments, or other regular monthly: .
expenses? lf 50, deacribe and Provide the amount of the = monthly expense:

NO |

7. List all people who are dependent on you for support, your relationship with each | Person, and how.
_ Much hyou contribute to their support (only provide initials for minors under 18):

y nailer wernt

8 Do you have any y debts’ or + financial: 1 obligations not described above? If so, describe the amounts owed

and to whom they are payable: Wo

Declaration I declare under penalty of perjury that the above information is true. Tun erstand that a false

_ . statement nt may result in a dismissal of iny claims. 0 n\n

 

 

 

 

 

 

 

 

Dated ‘ Signature a
‘rahe ve Neat a . Asp
Name (Last, First, Mi). _Prison identification # (if | incarcerated) oO
ADS sabe | vy NY 000 |
Address re * Statel 2p Code *
saan a re 7 ; E-mail Address (avaliable)

IFP Application, page2

 
 

ALEXANDER WILLTAMS JR 141°180+1532
MANHATTAN DETENTTON COMPLEX

125 WHITE STREET

NEW YORK NY tOO13

OCTOBER 1 2029

HONORABLE MARY KAY VYSKOCIL
UNITED STATFS RISTRICT JUNGE
SOUTHERN DISTRICT OF NEW YOR
S00 PFARL STRET

NEW YORK NLOOO7

RE: WILLIAMS V. CITY OF NEW YORK ET AL.
20-CV-0516 Cmky)y

 

DEAR JUDGF VYSKOCTL:

ASher rewlewtae the Gaurt Nanker oon the above inentioened aes afnahes

loyarn able fro see foe <efendants motian fated JInue 29 INO reacuest ins
diamiacesal on searversd weouide,

Bnelosed fs sn amended sammlainr wabtinap the eovrecriong tha T

nelived where addressed in the dafandasks request for chamias.

QoFuetover onsite tae Court For eaidenne wncerstamitag Fed BR. Civ,

P. 20€a0, wanroas when 4 veserachad thia reratie using the Fasility law

Vitscary tha nadecstanding [ recived war thar lo omugh ask fhe nourk merussion

wos

to jeiarly andfar join all the defendanta in ny eoupliant before post
siomittens the suik.

c

PE taat is the sase foam herein this letkarf/motion astiue the

courk permakssion fo spbmit this canpheint jaintly aginsf tae te!
a ! Mt OO - 7 ~

named qerein

To also would Pike to ase the cauchs to readsak anyfall  exbihtths

thak diablay any of my maciant cecarcda, inenatal hereleth recor's ancl hoegattest

fo eafferance to personal inforniton sueh as pane, BAC ninaber,

hone addivess, age, and/or soctal sesarity amber os well as the serronal

inforcration of iyo owife Mee Grystal Williams bhatt te wteible in “ebibdt

“Noof this anenced cammlaink berore Th is were onitiea and/or olen be
 

 

Case 1:20-cv-00516-MKV Document 29 Filed 10/14/20 Page 84 of 85

tue deareaqtaais ane thoate rcaspective esuogels,

towooli also #ike Fo rentind toe Court thak To oan NOVI oc se
in thie matter and that loan oa layman of the Law and santinus to seek
tine Cowetrs eUideneo in ceqvech extended Rivne toa mantorsa where | iy Ee

co anceck, inofify, and/or amend motions satus Farad.

3 f

RESPECTFULLY SURMITTED

ALHXANDER WILLTAMS JR
 

 

MN Ne

WSr # ¥aAayo4 |

|

FOREVER / USA |, FOREVER u

SA

ap

Eu ey oo

A

SA)

Document 9

sMaadofde fst duasdf atest EH

I
ict

-MKV
ehh Tdi this

ff

20-cv-00516

 

Ase 1

 

 
